UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K /X/ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 OR // TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number Exact name of registrant as specified in its charter, state of incorporation, address of principal executive offices, zip code telephone number I.R.S. Employer Identification Number 1-16305 PUGET ENERGY, INC. A Washington Corporation 10th Street, Suite 1200 Bellevue, Washington 98004-5591 (425) 454-6363 91-1969407 1-4393 PUGET SOUND ENERGY, INC. A Washington Corporation 10th Street, Suite 1200 Bellevue, Washington 98004-5591 (425) 454-6363 91-0374630 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Puget Energy, Inc. Yes // No /X/ Puget Sound Energy, Inc. Yes /X/ No // Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Puget Energy, Inc. Yes // No /X/ Puget Sound Energy, Inc. Yes // No /X/ Indicate by check mark whether the registrants: (1) have filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrants were required to file such reports), and (2) have been subject to such filing requirements for the past 90 days. Puget Energy, Inc. Yes /X/ No // Puget Sound Energy, Inc. Yes /X/ No // Indicate by check mark whether the registrants have submitted electronically and posted on its corporate websites, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to post such files). Puget Energy, Inc. Yes /X/ No // Puget Sound Energy, Inc. Yes /X/ No // Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K./X/ Indicate by check mark whether registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Puget Energy, Inc. Large accelerated filer // Accelerated filer // Non-accelerated filer /X/ Smaller reporting company // Puget Sound Energy, Inc. Large accelerated filer // Accelerated filer // Non-accelerated filer /X/ Smaller reporting company // Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Puget Energy, Inc. Yes // No /X/ Puget Sound Energy, Inc. Yes // No /X/ As of February 6, 2009, all of the outstanding shares of voting stock of Puget Energy, Inc. are held by Puget Equico LLC, an indirect wholly-owned subsidiary of Puget Holdings LLC. All of the outstanding shares of voting stock of Puget Sound Energy, Inc. are held by Puget Energy, Inc. This Report on Form 10-K is a combined report being filed separately by: Puget Energy, Inc. and Puget Sound Energy, Inc.Puget Sound Energy, Inc. makes no representation as to the information contained in this report relating to Puget Energy, Inc. and the subsidiaries of Puget Energy, Inc. other than Puget Sound Energy, Inc. and its subsidiaries. INDEX Definitions Forward-Looking Statements Part I 1.Business General Regulation and Rates Electric Utility Operating Statistics Electric Supply Natural Gas Utility Operating Statistics Natural Gas Supply for Natural Gas Customers Energy Efficiency Environment Recent and Future Environmental Law and Regulation Executive Officers of the Registrants 1A.Risk Factors 1B.Unresolved Staff Comments 2.Properties 3.Legal Proceedings 4.Mine Safety Disclosures Part II 5. Market for Registrant’s Common Equity, Related Shareholder Matters and Issuer Purchases of Equity Securities 6.Selected Financial Data 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations 7A.Quantitative and Qualitative Disclosures about Market Risk 8.Financial Statements and Supplementary Data Report of Management and Statement of Responsibility Report of Independent Registered Public Accounting Firm – Puget Energy Report of Independent Registered Public Accounting Firm – Puget Energy (Predecessor) Report of Independent Registered Public Accounting Firm – Puget Sound Energy 9.Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 9A.Controls and Procedures 9B.Other Information Part III 10.Directors, Executive Officers and Corporate Governance 11.Executive Compensation 12.Security Ownership of Certain Beneficial Owners and Management and Related Shareholder Matters 13.Certain Relationships and Related Transactions, and Director Independence 14.Principal Accountant Fees and Services Part IV 15.Exhibits and Financial Statement Schedules Signatures Exhibit Index DEFINITIONS AFUDC Allowance for Funds Used During Construction aMW Average Megawatt ASC Accounting Standards Codification ASU Accounting Standards Update BPA Bonneville Power Administration Colstrip Colstrip, Montana coal-fired steam electric generation facility Dth Dekatherm (one Dth is equal to one MMBtu) EBITDA Earnings Before Interest, Tax, Depreciation and Amortization EPA Environmental Protection Agency FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission GAAP Generally Accepted Accounting Principles GHG Greenhouse gases Goldendale Goldendale electric generating facility IRP Integrated Resource Plan IRS Internal Revenue Service kWh Kilowatt Hour (one kWh equals one thousand watt hours) LIBOR London Interbank Offered Rate LNG Liquefied Natural Gas LTI Plan Long-Term Incentive Plan Mint Farm Mint Farm Electric Generating Station MMBtu One Million British Thermal Units MW Megawatt (one MW equals one thousand kW) MWh Megawatt Hour (one MWh equals one thousand kWh) NERC North American Electric Reliability Corporation Ninth Circuit United States Court of Appeals for the Ninth Circuit NOAA National Oceanic and Atmospheric Administration NPNS Normal Purchase Normal Sale NWP Northwest Pipeline GP NYSE New York Stock Exchange OCI Other Comprehensive Income PCA Power Cost Adjustment PCORC Power Cost Only Rate Case PGA Purchased Gas Adjustment PSE Puget Sound Energy, Inc. PTC Production Tax Credit PUDs Washington Public Utility Districts Puget Energy Puget Energy, Inc. Puget Equico Puget Equico LLC Puget Holdings Puget Holdings LLC PURPA Public Utility Regulatory Policies Act REC Renewable Energy Credit REP Residential Exchange Program SEC United States Securities and Exchange Commission Tenaska Tenaska Power Fund, L.P. VIE Variable Interest Entity Washington Commission Washington Utilities and Transportation Commission Wild Horse Wild Horse wind project FORWARD-LOOKING STATEMENTS Puget Energy, Inc. (Puget Energy) and Puget Sound Energy, Inc. (PSE) include the following cautionary statements in this Form 10-K to make applicable and to take advantage of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 for any forward-looking statements made by or on behalf of Puget Energy or PSE.This report includes forward-looking statements, which are statements of expectations, beliefs, plans, objectives and assumptions of future events or performance.Words or phrases such as “anticipates,” “believes,” “continues,” “could,” “estimates,” “expects,” “future,” “intends,” “may,” “might,” “plans,” “potential,” “predicts,” “projects,” “should,” “will likely result,” “will continue” or similar expressions are intended to identify certain of these forward-looking statements. Forward-looking statements reflect current expectations and involve risks and uncertainties that could cause actual results or outcomes to differ materially from those expressed.Puget Energy’s and PSE’s expectations, beliefs and projections are expressed in good faith and are believed by Puget Energy and PSE, as applicable, to have a reasonable basis, including without limitation, management’s examination of historical operating trends, data contained in records and other data available from third parties.However, there can be no assurance that Puget Energy’s and PSE’s expectations, beliefs or projections will be achieved or accomplished.Puget Energy and PSE are collectively referred to herein as “the Company.” In addition to other factors and matters discussed elsewhere in this report, some important factors that could cause actual results or outcomes for Puget Energy and PSE to differ materially from those discussed in forward-looking statements include: · Governmental policies and regulatory actions, including those of the Federal Energy Regulatory Commission (FERC) and the Washington Utilities and Transportation Commission (Washington Commission), with respect to allowed rates of return, cost recovery, financing, industry and rate structures, transmission and generation business structures within PSE, acquisition and disposal of assets and facilities, operation, maintenance and construction of electric generating facilities, natural gas and electric distribution and transmission facilities, licensing of hydroelectric operations and natural gas storage facilities, recovery of other capital investments, recovery of power and natural gas costs, recovery of regulatory assets, implementation of energy efficiency programs and present or prospective wholesale and retail competition; · Failure of PSE to comply with the FERC or the Washington Commission standards and/or rules, which could result in penalties based on the discretion of either commission; · Findings of noncompliance with electric reliability standards developed by the North American Electric Reliability Corporation (NERC) or the Western Electricity Coordinating Council for users, owners and operators of the power system, which could result in penalties; · Changes in, adoption of and compliance with laws and regulations, including decisions and policies concerning the environment, climate change, greenhouse gas or other emissions or byproducts of electric generation (including coal ash or other substances), natural resources, and fish and wildlife (including the Endangered Species Act) as well as the risk of litigation arising from such matters, whether involving public or private claimants or regulatory investigative or enforcement measures; · The ability to recover costs arising from changes in enacted federal, state or local tax laws in a timely manner; · Changes in tax law, related regulations or differing interpretation or enforcement of applicable law by the Internal Revenue Service (IRS) or other taxing jurisdiction; · Inability to realize deferred tax assets and use production tax credits (PTCs) due to insufficient future taxable income; · Accidents or natural disasters, such as hurricanes, windstorms, earthquakes, floods, fires and landslides, which can interrupt service and lead to lost revenue, cause temporary supply disruptions and/or price spikes in the cost of fuel and raw materials and impose extraordinary costs; · Commodity price risks associated with procuring natural gas and power in wholesale markets or counterparties extending credit to PSE without collateral posting requirements; · Wholesale market disruption, which may result in a deterioration of market liquidity, increase the risk of counterparty default, affect the regulatory and legislative process in unpredictable ways, negatively affect wholesale energy prices and/or impede PSE’s ability to manage its energy portfolio risks and procure energy supply, affect the availability and access to capital and credit markets and/or impact delivery of energy to PSE from its suppliers; · Financial difficulties of other energy companies and related events, which may affect the regulatory and legislative process in unpredictable ways, adversely affect the availability of and access to capital and credit markets and/or impact delivery of energy to PSE from its suppliers; · The effect of wholesale market structures (including, but not limited to, regional market designs or transmission organizations) or other related federal initiatives; · PSE electric or natural gas distribution system failure, which may impact PSE’s ability to deliver energy supply to its customers; · Changes in climate or weather conditions in the Pacific Northwest, which could have effects on customer usage and PSE’s revenue and expenses; · Regional or national weather, which can have a potentially serious impact on PSE’s ability to procure adequate supplies of natural gas, fuel or purchased power to serve its customers and on the cost of procuring such supplies; · Variable hydrological conditions, which can impact streamflow and PSE’s ability to generate electricity from hydroelectric facilities; · Electric plant generation and transmission system outages, which can have an adverse impact on PSE’s expenses with respect to repair costs, added costs to replace energy or higher costs associated with dispatching a more expensive generation resource; · The ability of a natural gas or electric plant to operate as intended; · The ability to renew contracts for electric and natural gas supply and the price of renewal; · Blackouts or large curtailments of transmission systems, whether PSE’s or others’, which can affect PSE’s ability to deliver power or natural gas to its customers and generating facilities; · The ability to restart generation following a regional transmission disruption; · The failure of the interstate natural gas pipeline delivering to PSE’s system, which may impact PSE’s ability to adequately deliver natural gas supply or electric power to its customers; · Industrial, commercial and residential growth and demographic patterns in the service territories of PSE; · General economic conditions in the Pacific Northwest, which may impact customer consumption or affect PSE’s accounts receivable; · The loss of significant customers, changes in the business of significant customers or the condemnation of PSE’s facilities, which may result in changes in demand for PSE’s services; · The failure of information systems or the failure to secure information system data, which may impact the operations and cost of PSE’s customer service, generation, distribution and transmission; · The impact of acts of God, terrorism, flu pandemic or similar significant events; · Capital market conditions, including changes in the availability of capital and interest rate fluctuations; · Employee workforce factors, including strikes, work stoppages, availability of qualified employees or the loss of a key executive; · The ability to obtain insurance coverage and the cost of such insurance; · The ability to maintain effective internal controls over financial reporting and operational processes; · Changes in Puget Energy’s or PSE’s credit ratings, which may have an adverse impact on the availability and cost of capital for Puget Energy or PSE generally, or the failure to comply with the covenants in Puget Energy’s or PSE’s credit facilities, which would limit the Companies’ ability to utilize such facilities for capital; and · Deteriorating values of the equity, fixed income and other markets which could significantly impact the value of investments of PSE’s retirement plan, post-retirement medical benefit plan trusts and the funding of obligations thereunder. Any forward-looking statement speaks only as of the date on which such statement is made, and, except as required by law, Puget Energy and PSE undertake no obligation to update any forward-looking statement to reflect events or circumstances after the date on which such statement is made or to reflect the occurrence of unanticipated events.New factors emerge from time to time and it is not possible for management to predict all such factors, nor can it assess the impact of any such factor on the business or the extent to which any factor, or combination of factors, may cause results to differ materially from those contained in any forward-looking statement.You are also advised to consult the reports on Form 10-Q and current reports on Form 8-K, as well as Item 1A - “Risk Factors” on this Form 10-K. PART I ITEM 1.BUSINESS GENERAL Puget Energy is an energy services holding company incorporated in the state of Washington in 1999.All of its operations are conducted through its subsidiary, PSE, a utility company.Puget Energy has no significant assets other than the stock of PSE. On February 6, 2009, Puget Holdings LLC (Puget Holdings) completed its merger with Puget Energy.Puget Holdings is a consortium of long-term infrastructure investors including Macquarie Infrastructure Partners I, Macquarie Infrastructure Partners II, Macquarie Capital Group Limited, Macquarie-FSS Infrastructure Trust, the Canada Pension Plan Investment Board (CPPIB), the British Columbia Investment Management Corporation and the Alberta Investment Management Corporation.As a result of the merger, all of Puget Energy’s common stock is indirectly owned by Puget Holdings. Corporate Strategy Puget Energy is the direct parent company of PSE, the oldest and largest electric and natural gas utility headquartered in the state of Washington, primarily engaged in the business of electric transmission, distribution, generation and natural gas distribution.Puget Energy’s business strategy is to generate stable earnings and cash flow by offering reliable electric and natural gas service in a cost-effective manner through PSE. Puget Sound Energy, Inc. PSE is a public utility incorporated in the state of Washington in 1960.PSE furnishes electric and natural gas service in a territory covering approximately 6,000 square miles, principally in the Puget Sound region. The following table presents the number of PSE customers as of December 31, 2011 and 2010: Electric Gas December 31 Percent December 31 Percent Change Change Customers: 1 Residential % % Commercial Industrial ) ) Other Total % % 1 At December 31, 2011 approximately 379,874 customers purchased both electricity and natural gas from PSE. During 2011, PSE’s billed retail and transportation revenue from electric utility operations were derived 53.5% from residential customers, 40.0% from commercial customers, 5.1% from industrial customers and 1.4% from other customers.PSE’s retail revenue from natural gas utility operations were derived 65.9% from residential customers, 29.8% from commercial customers, 3.0% from industrial customers and 1.3% from transportation customers in 2011.During this period, the largest customer accounted for approximately 1.6% of PSE’s operating revenue. PSE is affected by various seasonal weather patterns and therefore, utility revenue and associated expenses are not generated evenly during the year.Energy usage varies seasonally and monthly, primarily as a result of weather conditions.PSE experiences its highest retail energy sales in the first and fourth quarters of the year.Sales of electricity to wholesale customers also vary by quarter and year depending principally upon fundamental market factors and weather conditions.PSE has a Purchased Gas Adjustment (PGA) mechanism in retail natural gas rates to recover variations in natural gas supply and transportation costs.PSE also has a Power Cost Adjustment (PCA) mechanism in retail electric rates to recover variations in electricity costs on a shared basis with customers. In the five-year period ended December 31, 2011, PSE’s gross electric utility plant additions were $3.6 billion and retirements were $383.3 million.In the same five-year period, PSE’s gross natural gas utility plant additions were $839.0 million and retirements were $125.0 million and PSE’s gross common utility plant additions were $342.7 million and retirements were $290.3 million.Gross electric utility plant at December 31, 2011 was approximately $8.4 billion, which consisted of 43.0% distribution, 31.1% generation, 6.2% transmission and 19.7% general plant and other.Gross natural gas utility plant at December 31, 2011 was approximately $2.9 billion, which consisted of 93.7% distribution and 6.3% general plant and other.Gross common utility general and intangible plant at December 31, 2011 was approximately $518.3 million. Employees At December 31, 2011, Puget Energy had no employees and PSE had approximately 2,800 full-time employees.Approximately 1,240 PSE employees are represented by the United Association of Plumbers and Pipefitters (UA) and the International Brotherhood of Electrical Workers Union (IBEW).The current contracts with the UA and the IBEW expire September 30, 2013 and March 31, 2014, respectively. Corporate Location Puget Energy’s and PSE’s principal executive offices are located at 10th Street, Suite 1200, Bellevue, Washington 98004 and the telephone number is (425) 454-6363. Available Information The information required by Item 101(e) of Regulation S-K is incorporated herein by reference to the material under “Additional Information” in Item 10 Part III of this annual report. REGULATION AND RATES PSE is subject to the regulatory authority of:(1) the FERC with respect to the transmission of electricity, the sale of electricity at wholesale, accounting and certain other matters; and (2) the Washington Commission as to retail rates, accounting, the issuance of securities and certain other matters.PSE also must comply with mandatory electric system reliability standards developed by the NERC, the electric reliability organization certified by the FERC, which standards are enforced by the Western Electricity Coordinating Council in PSE’s operating territory. FERC Transmission Rate Filing On January 6, 2012, PSE filed an electric transmission rate case with FERC as well as an increase in ancillary service charges.PSE is requesting a rate increase of $3.8 million with an effective date of April 1, 2012.In the filing, PSE requested a formula transmission rate for network and point-to-point transmission service.A formula rate is a fixed methodology for calculating a rate based upon various cost and billing determinant inputs to recover the operating costs of the transmission system.The formula rate is updated annually and posted on PSE’s Open Access Same-Time Information System (OASIS) with an informational filing to FERC.This streamlined process allows PSE to recover its costs on a timely basis, provides for a transparent process with transmission customers and seeks to ensure that there is no under or over collection.Formula transmission rates are encouraged and broadly accepted by FERC. Electric Regulation and Rates Electric Rate Case.On June 13, 2011, PSE filed a general rate increase with the Washington Commission which proposed an increase in electric rates of $160.7 million or 8.1%, to be effective May 2012.PSE requested a weighted cost of capital of 8.42%, or 7.29% after-tax, and a capital structure of 48.0% in common equity with a return on equity of 10.8%.The filing also proposes a conservation savings adjustment mechanism related to energy efficiency services for business and residential customers.On September 1, 2011, PSE filed supplemental testimony to adjust the electric rate increase to $152.3 million, a 7.7% increase to rates, due to changes in projected power costs.On January 17, 2012, PSE filed rebuttal testimony which included a reduction to the requested electric rate increase to $126.0 million.The $26.3 million reduction was primarily due to updates to power costs and to a change to the weighted cost of capital to 8.26%, or 7.17% after-tax, which included a change to the return on equity to 10.75%.Hearings related to this matter were held on February 14 through 17, 2012. The Washington Commission issued an order in 2010 relating to how Renewable Energy Credit (REC) proceeds should be handled for regulatory accounting and ratemaking purposes.The order required REC proceeds to be recorded as regulatory liabilities and that amounts recorded would accrue interest.In its petition, PSE had sought approval for $21.1 million of REC proceeds to be used as an offset against its California wholesale energy sales regulatory asset.In response to the order, PSE adjusted the carrying value of its regulatory asset in the second quarter of 2010 by $17.8 million (from $21.1 million to $3.3 million), with the $3.3 million then offset against the Company’s RECs regulatory liability.The Company’s California wholesale energy sales regulatory asset represented unpaid bills for power sold into the markets maintained by the California Independent System Operator during the 2000-2001 California Energy Crisis, the claims of which were settled along with all counterclaims against PSE in a settlement agreement approved by the FERC on July 1, 2009. On May 20, 2010, PSE filed an accounting petition requesting that the Washington Commission approve:(1) the creation of a regulatory asset account for the prepayments made to the Bonneville Power Administration (BPA) associated with network upgrades to the Central Ferry substation related to the Lower Snake River wind project; (2) the monthly accrual of carrying charges on that regulatory asset at PSE’s approved net of tax rate of return; and (3) the ability to provide customers the BPA interest received through a reduction to transmission expense.The petition is still pending approval by the Washington Commission. Effective July 1, 2010, the Washington Commission approved a change in PSE’s PTC tariff as PSE has not been able to utilize PTCs since 2007, due to insufficient taxable income caused primarily by bonus tax depreciation.The Washington Commission approved PSE suspending its PTC tariff, effective July 1, 2010.This resulted in an overall increase in PSE’s electric rates of 1.7%, with no impact to net income. On September 22, 2010, a joint proposal and accounting petition was filed with the Washington Commission by PSE, Washington Commission Staff and Industrial Customers of Northwest Utilities which addressed how to recover PTCs provided to customers that have not been utilized and addresses REC proceeds to be returned to customers.On October 26, 2010, the Washington Commission issued an order granting the joint proposal and accounting petition.The order allows the Company to credit customers for REC revenue received and deferred through November 2009.This credit reduced rates by $27.7 million, or 2.9%, over five months beginning November 2010 through March 2011.RECs received after November 2009 will be retained by PSE and will be used to recapture the benefit of PTCs previously provided to customers.Once these PTCs are utilized by PSE on its tax return, the customers will receive the benefit.There is no impact to net income related to these items. On December 30, 2010, the Washington Commission approved revisions to PSE’s PTC tariff, effective January 1, 2011, which changed the methodology by which PTCs are passed-through to customers.Due to the uncertainty of realizing the benefit of PTCs, the PTCs will pass-through to customers following the year in which they are able to be utilized on PSE’s tax return, rather than in the same year in which they are generated by qualifying wind powered facilities.The rate schedule will pass-through $5.5 million of the $28.7 million treasury grant in 2011.The Washington Commission order authorized PSE to pass back one-tenth of the treasury grant on an annual basis and includes 23 months of treasury grant amortization to customers from February 2010 through December 2011, which represents the month the treasury grant funds were received through the end of the period over which the rates will be set.This represents an overall average rate reduction of 0.3%, with no impact to net income.Since the tariff now addresses additional federal incentives, it has been renamed the Federal Incentive Tracker. The following table sets forth electric rate adjustments approved by the Washington Commission and the corresponding impact on PSE’s revenue based on the effective dates: Type of Rate Adjustment Effective Date Average Percentage Increase (Decrease) in Rates Increase (Decrease) in Revenue (Dollars in Millions) Renewable Energy Credit Proceeds November 1, 2010 – March 31, 2011 (2.9)% Electric General Rate Case April 8, 2010, Annual 3.7 Natural Gas Regulation and Rates Natural Gas Rate Case.On June 13, 2011, PSE filed a general rate increase with the Washington Commission which proposed an increase in natural gas rates of $31.9 million or 3.0%, to be effective May 2012.PSE requested a weighted cost of capital of 8.42%, or 7.29% after-tax, and a capital structure of 48.0% in common equity with a return on equity of 10.8%.The filing also proposes a conservation savings adjustment mechanism related to energy efficiency services for business and residential customers.On January 17, 2012, PSE filed rebuttal testimony which included a reduction to the requested natural gas rate increase to $28.6 million.The $3.3 million reduction was primarily due to a change to the weighted cost of capital to 8.26%, or 7.17% after-tax, which included a change to the return on equity to 10.75%.Hearings related to this matter were held on February 14 through 17, 2012. On March 14, 2011, the Washington Commission issued its order authorizing PSE to increase its natural gas general tariff rates by $19.0 million or 1.8% on an annual basis effective April 1, 2011. On April 26, 2011, PSE filed a new tariff for a Natural Gas Pipeline Integrity Program.This program is intended to enhance pipeline safety by providing for the timely recovery of the Company’s cost to replace certain natural gas system infrastructure that would emphasize system reliability, integrity and safety which would increase natural gas revenue by $1.9 million or 0.2%.The Washington Commission held a hearing on November 17, 2011 and an order from the Washington Commission is pending. On October 27, 2011, the Washington Commission approved PSE’s PGA natural gas tariff filing effective November 1, 2011, to decrease the rates charged to customers under the PGA.The estimated revenue impact of the approved charge is a decrease of $43.5 million, or 4.3% annually.The rate adjustment has no impact on PSE’s net income. PSE has a PGA mechanism in retail natural gas rates to recover variations in natural gas supply and transportation costs.Variations in natural gas rates are passed through to customers; therefore, PSE’s net income is not affected by such variations.Changes in the PGA rates affect PSE’s revenue, but do not impact net income as the changes to revenue are offset by increased or decreased purchased gas and gas transportation costs. The following table sets forth natural gas rate adjustments approved by the Washington Commission and the corresponding impact on PSE’s annual revenue based on the effective dates: Type of Rate Adjustment Effective Date Average Percentage Increase (Decrease) in Rates Annual Increase (Decrease) in Revenue (Dollars in Millions) Purchased Gas Adjustment November 1, 2011 (4.3)% Natural Gas General Tariff Adjustment April 1, 2011 Purchased Gas Adjustment November 1, 2010 – October 31, 2011 Natural Gas General Rate Case April 8, 2010 Purchased Gas Adjustment October 1, 2009 – October 31, 2010 Purchased Gas Adjustment June 1, 2009 – May 31, 2010 Purchased Gas Adjustment October 1, 2008 – September 30, 2009 ELECTRIC UTILITY OPERATING STATISTICS Year Ended December 31, Generation and purchased power, MWh Company-controlled resources Contracted resources Non-firm energy purchased Total generation and purchased power Less: losses and Company use ) ) ) Total energy sales, MWh Electric energy sales, MWh Residential Commercial Industrial Other customers Total energy billed to customers Unbilled energy sales – net (decrease) increase ) ) ) Total energy sales to customers Sales to other utilities and marketers Total energy sales, MWh Transportation, including unbilled Electric energy sales and transportation, MWh Electric operating revenue by classes (dollars in thousands): Residential $ $ $ Commercial Industrial Other customers Operating revenue billed to customers Unbilled revenue – net (decrease) increase ) ) ) Total operating revenue from customers Transportation, including unbilled Sales to other utilities and marketers Miscellaneous operating revenue ) ) Total electric operating revenue $ $ $ Number of customers served (average): Residential Commercial Industrial Other Transportation 17 17 17 Total customers Year Ended December 31, Average kWh used per customer: Residential Commercial Industrial Other Average revenue billed per customer: Residential $ $ $ Commercial Industrial Other Average retail revenue per kWh sold: Residential $ $ $ Commercial Industrial Other Average retail revenue per kWh sold Heating degree days Percent of normal - NOAA1 30-year average % % % Load factor 2 % % % 1 National Oceanic and Atmospheric Administration (NOAA). 2 Average usage by customers divided by their maximum usage. ELECTRIC SUPPLY At December 31, 2011, PSE’s electric power resources, which include company-owned or controlled resources as well as those under long-term contract, had a total capacity of approximately 4,707 megawatts (MW).PSE’s historical peak load of approximately 4,912 MW occurred on December 10, 2009.In order to meet an extreme winter peak load, PSE may supplement its electric power resources with winter-peaking call options and other instruments that may include, but are not limited to, weather-related hedges.When it is more economical for PSE to purchase power than to operate its own generation facilities, PSE will purchase spot market energy. The following table shows PSE’s electric energy supply resources and energy production for the years ended December31, 2011 and 2010: Peak Power Resources At December 31 Energy Production At December 31 MW % MW % MWh % MWh % Purchased resources: Columbia River PUD contracts 1 % Other hydroelectric 2 Other producers 2 Wind 50 50 Short-term wholesale energy purchases 3 N/A N/A N/A N/A Total purchased % Company-controlled resources: Hydroelectric % Coal Natural gas/oil Wind Total company-controlled % Total % 1 Net of 59 MW of capacity delivered to Canada pursuant to the provisions of a treaty between Canada and the United States and Canadian Entitlement Allocation agreements. 2 Power received from other utilities and firm contracts are classified between hydroelectric and other producers based on the character of the utility system used to supply the power or, if the power is supplied from a particular resource, the character of that resource. 3 Short-term wholesale purchases, net of resale, of 1,811,328 megawatt hours (MWh) and 2,498,452 MWh account for 29.3% and 14.1% of energy production, for 2011 and 2010, respectively. Company – Owned Electric Generation Resources At December 31, 2011, PSE owns or controls the following plants with an aggregate net generating capacity of 2,917MW: Plant Name Plant Type Net Maximum Capacity (MW) 1 Year Installed Colstrip Units 3 & 4 (25% interest) Coal 1984 & 1986 Colstrip Units 1 & 2 (50% interest) Coal 1975 & 1976 Mint Farm Natural gas combined cycle Goldendale Natural gas combined cycle Frederickson Unit 1 (49.85% interest) Natural gas combined cycle 2002; added duct firing in 2005 Wild Horse Wind 2006; added 22 turbines in 2009 Hopkins Ridge Wind 2005; added 4 turbines in 2008 Fredonia Units 1 & 2 Dual-fuel combustion turbines Frederickson Units 1 & 2 Dual-fuel combustion turbines Whitehorn Units 2 & 3 Dual-fuel combustion turbines Fredonia Units 3 & 4 Dual-fuel combustion turbines Encogen Natural gas cogeneration Sumas Natural gas cogeneration Upper Baker River 2 Hydroelectric 91 Lower Baker River 2 Hydroelectric 79 1925; reconstructed 1960; upgraded 2001 Snoqualmie Falls 3 Hydroelectric 1898 to 1911 & 1957; currently no output due to rebuild Electron 4 Hydroelectric 22 1904 to 1929 Crystal Mountain Internal combustion 3 Total net capacity 1 Net Maximum Capacity is the capacity a unit can sustain over a specified period of time when not restricted by ambient conditions or deratings, less the losses associated with auxiliary loads. 2 The FERC jurisdictional facility, operated pursuant to 50-year license granted by the FERC in October 2008, will require net present value funds between $305.0 million to $325.0 million for capital expenditures and operations and maintenance costs over 50 years in order to implement the license conditions.The license provides protection and enhancements for fish and wildlife, water quality, recreation and cultural and historic resources. 3 The FERC jurisdictional facility, operated pursuant to 40-year license granted by the FERC in June 2004, will require net present value funds between $240.0 million to $260.0 million for capital expenditures and operations and maintenance costs over 40 years in order to implement the license conditions.Snoqualmie Falls will have partial output upon completion of powerhouse 2 anticipated for March 2013.The plant is expected to be fully operational and provide a net maximum capacity of approximately 54 MW upon completion of powerhouse 1 expected in the second quarter of 2013. 4 At December 31, 2011, Electron project output is limited to approximately 7 MW due to the condition of the flume that conveys water to the plant.This limitation is expected through at least late 2013. Columbia River Electric Energy Supply Contracts During 2011, approximately 24.2% of PSE’s energy requirement was obtained through long-term contracts with three Washington Public Utility Districts (PUDs) that own and operate hydroelectric projects on the Columbia River.PSE agrees to pay a share of the annual debt service, operating and maintenance costs and other expenses associated with each project in proportion to its share of projected output.PSE’s payments are not contingent upon the projects being operable. As of December 31, 2011, PSE was entitled to purchase portions of the power output of the PUDs’ projects as set forth below: Company’s Annual Purchasable Amount (Approximate) Project Contract Expiration Year License Expiration Year Percent of Output Megawatt Capacity Chelan County PUD: 1 Rock Island Project % Rocky Reach Project % Douglas County PUD: 2 Wells Project % Grant County PUD: 3 Priest Rapids Development % 7 Wanapum Development % 7 Total 1 On February 3, 2006, PSE and Chelan entered into a new Power Sales Agreement and a related Transmission Agreement for 25.0% of the output of Chelan’s Rocky Reach and Rock Island hydroelectric generating facilities, located on the mid-Columbia River, in exchange for PSE paying 25.0% of the operating costs of the facilities.The agreements terminate in 2031 and provide that PSE will begin to receive power upon expiration of PSE’s existing long-term contracts with Chelan for the Rocky Reach and Rock Island output (expiring in 2011 and 2012, respectively). PSE made a non-refundable capacity reservation payment of $89.0 million as required by the agreements.The Washington Commission determined the prudence of PSE entering into the new Chelan contracts and confirmed the treatment of the $89.0 million as a regulatory asset as part of its order in PSE’s general rate case on January 5, 2007. 2 Douglas County PUD began the FERC integrated licensing process in 2004 and is progressing on schedule for a new license upon the current license expiration in May 2012. 3 PSE’s share of power under the 2001 contract will decline over time as Grant County PUD’s load increases. PSE’s share of both the Priest Rapids and Wanapum developments was 0.8% at the end of 2011 and will not be less than 0.6% through 2052. Other Electric Supply, Exchange and Transmission Contracts and Agreements PSE purchases electric energy under long-term firm purchased power contracts with other utilities and marketers in the Western region.PSE is generally not obligated to make payments under these contracts unless power is delivered.PSE has seasonal energy and capacity exchange agreements with the BPA (for 42 average megawatts (aMW) of capacity) and with Pacific Gas & Electric Company (for 300 MW of capacity). Pursuant to the provisions of the federal Public Utility Regulatory Policies Act (PURPA) and Washington state regulations, PSE also enters into long-term firm purchased power contracts with non-utility generators.PSE purchases the net electrical output of these projects at fixed and annually escalating prices, intended to approximate PSE’s avoided cost of new generation projected at the time these agreements were made. During 2011, PSE had agreements with March Point Cogeneration Company for 140 MW capacity of power output and 123 aMW of energy; and Tenaska Washington Partners, L.P. for 245 MW capacity of power output and 216 aMW of energy.Both contracts expired December 31, 2011 and there is no obligation to extend the contracts. Further, PSE has entered into multiple various-term transmission contracts with other utilities to integrate electric generation and contracted resources into PSE’s system.These transmission contracts require PSE to pay for transmission service based on the contracted MW level of demand, regardless of actual use. Other transmission agreements provide actual capacity ownership or capacity ownership rights.PSE’s annual charges under these agreements are also based on contracted MW volumes.Capacity on these agreements that is not committed to serve PSE’s load is available for sale to third parties.PSE also purchases short-term transmission services from a variety of providers, including the BPA. In 2011, PSE had 4,020 MW and 619 MW of total transmission demand contracted with the BPA and other utilities, respectively.PSE’s remaining transmission capacity needs are met via PSE owned transmission assets. Natural Gas Supply for Electric Customers PSE purchases natural gas supplies for its power portfolio to meet demand for its combustion turbine generators. Supplies range from long-term to daily agreements, as the demand for the turbines varies depending on market heat rates.Purchases are made from a diverse group of major and independent natural gas producers and marketers in the United States and Canada.PSE also enters into physical and financial fixed price derivative instruments to hedge the cost of natural gas.PSE utilizes natural gas storage capacity that is dedicated to and paid for by the power portfolio to facilitate increased natural gas supply reliability and intra-day dispatch of PSE’s gas-fired generation resources.During 2011, approximately 83.0% of natural gas for power purchased by PSE for power customers originated in British Columbia and 17.0% originated in the United States.Natural gas is either marketed outside PSE’s service territory (off-system sales) or injected into the power portfolio’s natural gas storage when the natural gas is not needed for the combustion turbines. Integrated Resource Plans, Resource Acquisition and Development PSE is required by Washington Commission regulations to file electric and natural gas Integrated Resource Plans (IRP) every two years with the next IRP scheduled to be filed by May 30, 2013.PSE filed its most recent IRP with the Washington Commission on May 30, 2011.The 2011 IRP demonstrated PSE’s continuing need to acquire significant amounts of new generating resources, driven primarily by the expiration of existing power purchase contracts and by the requirements of the state’s renewable portfolio standard.The 2011 IRP, as filed, identified the following capacity needs: Projected MW shortfall To meet these expected shortfalls, the 2011 IRP identified a mix of energy efficiency programs, additional renewable resources (primarily wind) and base-load natural gas-fired generation to meet the growing needs of PSE’s customers.The specific resources acquired will be determined through the Company’s resource acquisition program which examines specific acquisition and development opportunities. With the planned addition of the Lower Snake River Project Phase 1, PSE has enough renewable resources to meet statutory renewable resource requirements through 2020. The 2009 and 2011 IRP confirmed that there is a cost benefit to customers of building ahead of renewable need and taking advantage of expiring tax incentives rather than waiting until there is a statutory need to develop more renewable energy.In 2009, PSE purchased from RES America, Inc., all of the undivided interest in four development-stage wind projects, collectively known as the Lower Snake River wind project in Columbia and Garfield counties in Washington state.PSE is currently completing construction of Phase 1 of the Lower Snake River wind project, which will total 343 MW of capacity when complete in the first quarter of 2012. NATURAL GAS UTILITY OPERATING STATISTICS Year Ended December 31, Gas operating revenue by classes (dollars in thousands): Residential $ $ $ Commercial firm Industrial firm Interruptible Total retail gas sales Transportation services Other Total gas operating revenue $ $ $ Number of customers served (average): Residential Commercial firm Industrial firm Interruptible Transportation Total customers Gas volumes, therms (thousands): Residential Commercial firm Industrial firm Interruptible Total retail gas volumes, therms Transportation volumes Total volumes Working gas volumes in storage at year end, therms (thousands): Jackson Prairie Clay Basin Average therms used per customer: Residential Commercial firm Industrial firm Interruptible Transportation Average revenue per customer: Residential $ $ $ Commercial firm Industrial firm Interruptible Transportation Average revenue per therm sold: Residential $ $ $ Commercial firm Industrial firm Interruptible Average retail revenue per therm sold Transportation Heating degree days Percent of normal - NOAA 30-year average % % % NATURAL GAS SUPPLY FOR NATURAL GAS CUSTOMERS PSE purchases a portfolio of natural gas supplies ranging from long-term firm to daily from a diverse group of major and independent natural gas producers and marketers in the United States and Canada.PSE also enters into physical and financial fixed-price derivative instruments to hedge the cost of natural gas to serve its customers.All of PSE’s natural gas supply is ultimately transported through the facilities of Northwest Pipeline GP (NWP), the sole interstate pipeline delivering directly into PSE’s service territory.Accordingly, delivery of natural gas supply to PSE’s natural gas system is dependent upon the reliable operations of NWP. At December 31 Peak Firm Natural Gas Supply 1 Dth per Day % Dth per Day % Purchased gas supply: British Columbia Alberta United States Total purchased natural gas supply % % Purchased storage capacity: Jackson Prairie Plymouth liquefied natural gas Total purchased storage capacity % % Owned storage capacity: Jackson Prairie Propane and LNG Total owned storage capacity % % Total peak firm natural gas supply % % Other and commitments with third parties ) ) Total net peak firm natural gas supply 1 All peak firm gas supplies and storage are connected to PSE’s market with firm transportation capacity. For baseload, peak management and supply reliability purposes, PSE supplements its firm natural gas supply portfolio by purchasing natural gas in off-peak periods, injecting it into underground storage facilities and withdrawing it during the peak winter heating season.Underground storage facilities at Jackson Prairie in western Washington and at Clay Basin in Utah are used for this purpose.Clay Basin withdrawals are used to supplant purchases from the U.S. Rocky Mountain supply region, while Jackson Prairie provides incremental peak-day resources utilizing storage redelivery transportation capacity.Jackson Prairie is also used for daily balancing of load requirements on PSE’s gas system.Peaking needs are also met by; using PSE-owned natural gas held in NWP’s liquefied natural gas (LNG) storage facility in Plymouth, Washington; using PSE-owned natural gas held in PSE’s LNG peaking facility located within its distribution system in Gig Harbor, Washington; and interrupting service to customers on interruptible service rates. PSE expects to meet its firm peak-day requirements for residential, commercial and industrial markets through its firm natural gas purchase contracts, firm transportation capacity, firm storage capacity and other firm peaking resources.PSE believes it will be able to acquire incremental firm natural gas supply and capacity to meet anticipated growth in the requirements of its firm customers for the foreseeable future. During 2011, approximately 49.5% of natural gas supplies purchased by PSE for its gas customers originated in British Columbia, while 14.8% originated in Alberta and 35.7% originated in the United States.PSE’s firm natural gas supply portfolio has adequate flexibility in its transportation arrangements to enable it to achieve savings when there are regional price differentials between natural gas supply basins.The geographic mix of suppliers and daily, monthly and annual take requirements permit some degree of flexibility in managing natural gas supplies during off-peak periods to minimize costs.Natural gas is marketed outside PSE’s service territory (off-system sales) whenever on-system customer demand requirements permit and the resulting economics of these transactions are reflected in PSE’s natural gas customer tariff rates through the PGA mechanism. Natural Gas Storage Capacity PSE holds storage capacity in the Jackson Prairie and Clay Basin underground natural gas storage facilities adjacent to NWP’s pipeline to serve PSE’s natural gas customers.The Jackson Prairie facility is operated and one-third owned by PSE.The facility is used primarily for intermediate peaking purposes since it is able to deliver a large volume of natural gas over a relatively short time period.Combined with capacity contracted from NWP’s one-third stake in Jackson Prairie, PSE has peak firm withdrawal capacity in excess of 460,000 Dekatherm (Dth) per day, which, after reduction for a portion temporarily released to the power portfolio represents nearly 46.8% of PSE’s expected near-term peak-day requirement.PSE’s total firm storage capacity of the facility is in excess of 10 million Dth.The location of the Jackson Prairie facility in PSE’s market area increases supply reliability and provides significant pipeline demand cost savings by reducing the amount of annual pipeline capacity required to meet peak-day natural gas requirements.PSE has been expanding the storage capacity at Jackson Prairie since March 2003.The most recent withdrawal capacity expansion was placed in service in November 2008 and the reservoir expansion activities will continue through 2012.The owned storage capacity at Jackson Prairie was 8.4 million Dth at December 31, 2011.Once the expansion activities have been completed in 2012, the capacity will be 8.5 million Dth. Due to the recent expansion of Jackson Prairie storage withdrawal capacity and storage capacity, PSE’s natural gas storage resources are expected to exceed natural gas customer requirements for the next few years.Therefore, beginning in 2008 and continuing into 2014, 50,000 Dth per day of natural gas storage withdrawal capacity and 500,000 Dth of natural gas storage capacity have been temporarily released at market sensitive rates to PSE’s power portfolio, increasing natural gas supply reliability and facilitating intra-day dispatch of PSE’s natural gas-fired generation resources. The Clay Basin storage facility is a supply area storage facility that is used primarily to reduce portfolio costs through supply management efforts that take advantage of market price volatility, and provides system reliability.PSE holds over 12.8 million Dth of Clay Basin storage capacity and approximately 107,000 Dth per day of firm withdrawal capacity under two long-term contracts with remaining terms of one and eight years.PSE’s maximum firm withdrawal capacity and total storage capacity at Clay Basin, net of releases, is over 82,000 Dth per day and exceeds 9.8 million Dth, respectively. LNG and Propane-Air Resources LNG and propane-air resources provide firm natural gas supply on short notice for short periods of time.Due to their typically high cost and slow cycle times, these resources are normally utilized as a last resort supply source in extreme peak-demand periods, typically during the coldest hours or days.PSE contracts for LNG storage services of 241,700 Dth of PSE-owned gas at NWP’s Plymouth facility, which is approximately three and one-half day’s supply at a maximum daily deliverability of 70,500 Dth.PSE owns and operates the Swarr vaporized propane-air station located in Renton, Washington which includes storage capacity for approximately 1.5 million gallons of propane.This propane-air injection facility is designed to deliver the equivalent of 10,000 Dth of natural gas per day for up to 12 days directly into PSE’s distribution system.PSE owns and operates an LNG peaking facility in Gig Harbor, Washington, with total capacity of 10,600 Dth, which is capable of delivering the equivalent of 2,500 Dth of natural gas per day. Natural Gas Transportation Capacity PSE currently holds firm transportation capacity on pipelines owned by NWP, Gas Transmission Northwest (GTN), Nova Gas Transmission (NOVA), Foothills Pipe Lines (Foothills) and Westcoast Energy (Westcoast).GTN, NOVA, and Foothills are all TransCanada companies.PSE pays fixed monthly demand charges for the right, but not the obligation, to transport specified quantities of natural gas from receipt points to delivery points on such pipelines each day for the term or terms of the applicable agreements. PSE holds approximately 522,000 Dth per day of capacity for its natural gas customers on NWP that provides firm year-round delivery to PSE’s service territory.In addition, PSE holds approximately 524,000 Dth per day of seasonal firm capacity on NWP to provide for delivery of natural gas stored in Jackson Prairie and the Plymouth LNG facility during the heating season.PSE has firm transportation capacity on NWP through various contracts that supply electric generating facilities with approximately 168,000 Dth per day.PSE participates in the pipeline capacity release market to achieve savings for PSE’s customers and has released certain segments of temporarily surplus firm capacity to third parties.PSE’s firm transportation capacity contracts with NWP have remaining terms ranging from one to 33 years.However, PSE has either the unilateral right to extend the contracts under the contracts’ current terms or the right of first refusal to extend such contracts under current FERC rules. PSE’s firm transportation capacity for its natural gas customers on Westcoast’s pipeline is approximately 130,000 Dth per day under various contracts, with remaining terms of one to seven years.PSE has other firm transportation capacity on Westcoast’s pipeline, which supplies the electric generating facilities, totaling approximately 73,000 Dth per day, with remaining terms of three to seven years.PSE has firm transportation capacity on NOVA and Foothills pipelines, totaling approximately 80,000 Dth per day, with remaining terms of two to 12 years.PSE has annual renewal rights on this capacity.PSE’s firm transportation capacity on the GTN pipeline, totaling approximately 90,000 Dth per day, has a remaining term of 12 years. Capacity Release The FERC regulates the release of firm pipeline and storage capacity for facilities which fall under its jurisdiction.Capacity releases allow shippers to temporarily or permanently relinquish unutilized capacity to recover all or a portion of the cost of such capacity.The FERC allows capacity to be released through several methods including open bidding and pre-arrangement.PSE has acquired some firm pipeline and storage service through capacity release provisions to serve its growing service territory and electric generation portfolio.PSE also mitigates a portion of the demand charges related to unutilized storage and pipeline capacity through capacity release.Capacity release benefits derived from the natural gas customer portfolio are passed on to PSE’s natural gas customers through the PGA mechanism. ENERGY EFFICIENCY PSE is required under Washington state law to pursue feasible, achievable cost-effective electric conservation.PSE offers programs designed to help new and existing residential, commercial and industrial customers use energy efficiently.PSE uses a variety of mechanisms including cost-effective financial incentives, information and technical services to enable customers to make energy efficient choices with respect to building design, equipment and building systems, appliance purchases and operating practices.As described below, PSE recovers the actual costs of electric and natural gas energy efficiency programs through a tracker mechanism (for natural gas) and a rider mechanism (for electric).However, the tracker and rider mechanisms do not provide for any cost recovery of lost sales margin associated with reduced energy sales.A lost margin adjustment is included in PSE’s pending general rate case. PSE’s rates are designed to capture most of the approved revenue requirements for fixed costs through volumetric rates.PSE fully recovers these costs only if its customers consume a certain level of natural gas and electricity.This level of consumption is typically established in the utility’s most recently completed rate case based upon historical natural gas and electric volumes.When customers use less natural gas or electricity, whether due to conservation, weather or economic conditions, PSE’s financial performance is negatively impacted because recovery of fixed costs is reduced in proportion to the reduction in natural gas or electric sales. Since 1995, PSE has been authorized by the Washington Commission to defer natural gas energy efficiency (or conservation) expenditures and recover them through a tracker mechanism.The tracker mechanism allows PSE to defer efficiency expenditures and recover them in rates over the subsequent year.The tracker mechanism also allows PSE to recover an allowance for funds used to conserve energy on any outstanding balance that is not currently being recovered in rates. Since May 1997, PSE has recovered direct electric energy efficiency (or conservation) expenditures through a rider mechanism.The rider mechanism allows PSE to defer the efficiency expenditures and amortize them to expense as PSE collects the efficiency expenditures in rates over a one-year period.As a result of the rider mechanism, direct electric energy efficiency expenditures are recovered.PSE does not earn a return on unamortized balances. ENVIRONMENT PSE’s operations, including generation, transmission, distribution, service and storage facilities, are subject to environmental laws and regulations by federal, state and local authorities.The primary areas of environmental law that have the potential to most significantly impact PSE’s operations and costs include: Air and Climate Change Protection PSE owns numerous thermal generation facilities, including seven natural gas plants and an ownership percentage of a coal plant in Colstrip, Montana (Colstrip).All these facilities are governed by the Clean Air Act (CAA) and all have CAA Title V operation permits that must be renewed every five years.These facilities also emit greenhouse gases (GHGs), and thus are also subject to any current or future GHG or climate change legislation or regulation.Colstrip represents PSE’s most significant source of GHG emissions. Species Protection PSE owns three hydroelectric plants and three wind farms and numerous miles of above ground electric distribution and transmission lines which can be impacted by laws related to species protection.A number of species of fish have been listed as threatened or endangered under the Endangered Species Act (ESA), which influences hydroelectric operations, and may affect PSE operations, potentially representing cost exposure and operational constraints.Similarly, there are a number of avian and terrestrial species that have been listed as threatened or endangered under the ESA or are protected by the Migratory Bird Act.Designations of protected species under these two laws have the potential to influence operation of our wind farms and above ground transmission and distribution systems. Remediation of Contamination PSE and its predecessors are responsible for environmental remediation at various contaminated sites.These include properties currently and formerly owned by PSE, as well as third party owned properties in which hazardous substances were generated or released.Cleanup laws PSE may be subject to primarily include the Comprehensive Environmental Response, Compensation and Liability Act (federal) and the Model Toxics Control Act (state).These laws may hold liable any current or past owner, or operator of a contaminated site, as well as, any generator, arranger, transporter or disposer of regulated substances. Hazardous and Solid Waste and PCB Handling and Disposal Related to certain operations, including power generation and transmission and distribution maintenance, PSE must handle and dispose of certain hazardous and solid wastes, as well as, Polychlorinated Biphenyls (PCB) contaminated wastes.These actions are regulated by the Solid Waste Disposal Act, as amended by the Resource Conservation and Recovery Act (federal), the Toxic Substances Control Act (federal), and the dangerous waste regulations (state) that impose complex requirements on handling and disposing of regulated substances. Water Protection PSE facilities that discharge wastewater or storm water, or store bulk petroleum products are governed by the Clean Water Act (federal and state) which includes the Oil Pollution Act amendments.This includes most all generation facilities (all of which have water discharges and some of which have bulk fuel storage), and due to recent changes in state storm water regulations also includes many other facilities and construction projects depending on drainage, facility or construction activities, and chemical, petroleum and material storage. Siting New Facilities In siting new generation, transmission or distribution, PSE is subject to the State Environmental Policy Act, and may be subject to the federal National Environmental Policy Act, if there is a federal nexus, as well as, other local siting and zoning ordinances.These requirements may potentially require mitigation of environmental impacts to the fullest extent possible as well as other measures that can add significant cost to new facilities. RECENT AND FUTURE ENVIRONMENTAL LAW AND REGULATION Recent and future environmental law and regulations may be imposed at a federal, state or local level and may have a significant impact on cost of PSE operations.PSE monitors legislative and regulatory developments for environmental issues with the potential to alter the operation and cost of our generation plants, transmission and distribution system, and other assets.Recent, pending and potential future environmental law and regulations with the most significant potential impacts to PSE’s operations and costs are described below. Climate Change and Greenhouse Gas Emissions PSE recognizes the growing concern that increased atmospheric concentrations of GHG contribute to climate change.PSE believes that climate change is an important issue that requires careful analysis and considered responses.A climate policy continues to evolve at the state and federal levels and PSE remains involved in state, regional and federal policymaking activities. PSE will continue to monitor the development of any climate change or climate change related air emission reduction initiative at the state and western regional levels.PSE will also consider the impact of any future legislation or new government regulation on the cost of generation in its IRP process. Most recent definitive federal legislative activity on climate change occurred in June 2009; the United States House of Representatives passed H.R. 2454, the American Clean Energy and Security Act.The bill implements a cap-and-trade system of allowances to reduce GHG emissions 17.0% below 2005 levels by 2020, reaching an eventual target of 83.0% below 2005 levels by 2050.However, the 111th Congress ended without enacting any major law to limit or reduce GHG emissions. Recent federal climate change regulation includes the Tailoring Rule, which became effective January 2, 2011.Under the rule, new sources that emit more than 100,000 tpv of total GHG and major modifications of existing sources that increase GHG emissions by 74,000 tpv will be required to implement Best Available Control Technology (BACT) to control GHG emissions.Potential impacts on Colstrip are being evaluated and impacts to our gas fleet cannot yet be determined. Beginning on March 31, 2011, PSE is required to submit, on an annual basis, a report of its GHG emissions to the Environmental Protection Agency (EPA) including a report of emissions from all individual power plants emitting over 25,000 tons per year of GHGs and from certain natural gas distribution operations.Capital investments to monitor GHGs from the power plants and in the distribution system are not required at this time.Since 2002, PSE has voluntarily undertaken an annual inventory of its GHG emissions associated with PSE’s total electric retail load, which was 21.5 million MWh in 2011, served from a supply portfolio of owned and purchased resources.The most recent data indicate that PSE’s totalGHG emissions (direct and indirect) from its electric supply portfolio in 2009 were 14.4 million tons of carbon dioxide equivalent.Since 2009, new PSE generation facilities have resulted in combined GHG emissions of 591,935 tons of carbon dioxide equivalent.Approximately 36.4% of PSE’s total GHG emissions in 2009 (approximately 5.3 million tons) were associated with PSE’s ownership and contractual interests in Colstrip. In November 2010, the EPA released two more GHG reporting rules affecting PSE. The first rule, commonly referred to as Subpart DD, requires owners and operators of electric power system facilities with a total nameplate capacity exceeding 17,820 pounds of sulfur hexafluoride to report emissions from its use of electrical transmission and distribution equipment. The second rule, commonly referred to as Subpart W, requires certain oil and natural gas operations, including distribution and storage, to report GHG emissions from leaks and certain combustions activities.PSE will submit the required information as part of its annual filing to the EPA beginning on March 31, 2012. While Colstrip remains a significant portion of PSE’s GHG emissions, Colstrip is an essential part of the diversified portfolio PSE owns and/or operates for its customers.Consequently, PSE’s overall emissions strategy demonstrates a concerted effort to manage customers’ needs with an appropriate balance of new renewable generation, existing generation owned and/or operated by PSE and significant energy efficiency efforts. Mercury and Air Toxics Emissions The state of Montana issued regulations limiting mercury emissions from coal-fired plants in October 2006 (with a limit of 0.9 lbs/Trillion British thermal units (lbs/TBtu) for plants burning coal like that used at Colstrip) which took effect on January 1, 2010.Mercury control equipment has been installed at Colstrip and has operated at a level that meets the current Montana requirement.Compliance based on a rolling 12-month average was first confirmed in January 2011 and has continued to meet the requirement during each month of 2011. The final version of EPA's Mercury and Air Toxics Standard, (MATS rule) was released December 21, 2011. The final rule provides some concessions to electric generators by providing extra compliance time in certain circumstances, but overall the final rule remains largely consistent with the agency's initial proposal in March 2011. MATS sets a new federal emission limitation for mercury (1.2 lb/TBtu), for acid gases, for other toxic metal using a particulate matter (PM) surrogate (0.03 lb/MMBtu), and for sulfur dioxide and nitrogen oxides for steam electric generating units. Colstrip is currently meeting the new mercury standards. Current emissions and available control technologies are currently being evaluated to determine what will be necessary to meet the new standards for acid gases and PM.PSE cannot yet determine the outcome of these analyses. Additional Colstrip Emission Controls On June 15, 2005, the EPA issued the Clean Air Visibility rule to address regional haze or regionally-impaired visibility caused by multiple sources over a wide area.The rule defines Best Available Retrofit Technology (BART) requirements for electric generating units, including presumptive limits for sulfur dioxide, particulate matter and nitrogen oxide controls for large units.In February 2007, Colstrip was notified by the EPA that Colstrip Units 1 & 2 were determined to be subject to the EPA’s BART requirements.A BART engineering analysis for Colstrip Units 1 & 2 was submitted in August 2007 and additional requested analyses were submitted in June 2008.On November 5, 2010, the EPA issued a request for additional reasonable progress information for Colstrip Units 3 & 4 which has been submitted.EPA has met with Colstrip representatives to discuss possible requirements for Units 1 & 2 to meet EPA’s BART requirements, but nothing definitive has been determined.PSE cannot yet determine the outcome of these analyses or information requests. Coal Combustion Residuals On June 21, 2010, the EPA issued a proposed rulemaking for the “Identification and Listing of Special Wastes: Disposal of Coal Combustion Residuals from Electric Utilities” which proposes different regulatory mechanisms to regulate coal ash.The EPA received numerous comments on the respective proposals in November 2010, including comments from PSE and other Colstrip owners.The EPA has announced that a final rule will not be issued until 2012. To date, EPA has proposed three regulatory options.Under the first two options, coal ash could be regulated as a solid waste under Subtitle D provisions of the Resource Conservation and Recovery Act (RCRA).This would give authority to the states to oversee a set of performance standards for handling and disposal.Coal ash would be listed as non-hazardous and would allow wet handling to continue, and it would allow continued use of surface impoundments provided they are equipped with protective liners.One of these two options would require significantly less modifications to closed, as well as, in-use impoundments. Under the third option, coal ash could be regulated as a hazardous waste under Subtitle C provisions of the RCRA, which would make coal ash subject to a comprehensive program of federally enforceable requirements for waste management and disposal.Regulation under Subtitle C would essentially require the phase-out of wet handling and surface impoundments. The EPA estimates over 500 surface impoundments would be affected by this ruling.The EPA is expected to issue a final ruling in late 2012. Impact to Colstrip operations and PSE, could range from minimal to significant.Due to the wide range in the options proposed by EPA PSE cannot determine impacts with any more certainty at this time, but we are involved with monitoring development of the final rule and advocating for reasonable approach that would be protective of the environment and cost-effective. PCBs On April 7, 2010, the EPA issued a Advance Notice of Proposed Rule Making (ANPRM) soliciting information on a broad range of questions concerning inventory, management, use, and disposal of PCB-containing equipment.EPA is using this ANPRM to seek data to better evaluate whether to initiate a rulemaking process geared toward a mandatory phase-out of all PCBs. This would likely remove all existing use authorizations for PCBs in electrical and gas pipeline equipment. As proposed, the ANPRM would mandate a phase out of in-service PCBs through a phased process with full removal achieved by 2025. The end of the comment period for the ANPRM was initially July 6, 2010 but due to the volume of comments received, an extension was granted to August 20, 2010 with the suggested issuance of a Notice in May 2012.PSE provided comments through both the Utilities Solid Waste Advocacy Group (USWAG) as well as the American Gas Association (AGA).Upon receiving all comments, the EPA has rescheduled the issuance to April 2013.At this time, PSE cannot determine what the impacts of this ANPRM will have on its operations but will continue to work closely with USWAG and AGA to monitor developments and advocate for a reasonable approach that would be protective of the environment and cost-effective. EXECUTIVE OFFICERS OF THE REGISTRANTS The executive officers of Puget Energy as of March 1, 2012 are listed below along with their business experience during the past five years.Officers of Puget Energy are elected for one-year terms. Name Age Offices K. J. Harris 47 President and Chief Executive Officer since March 1, 2011; President July 2010 – February 2011; Executive Vice President and Chief Resource Officer 2007 – 2010; Senior Vice President Regulatory Policy and Energy Efficiency 2005 – 2007. D. A. Doyle 53 Senior Vice President and Chief Financial Officer since November 2011.Prior to PSE, he was President of Wisconsin Sports Development Corporation 2010 – November 2011; Vice President and Chief Financial Officer of American Transmission Company, LLC 2000 – 2009. D. E. Gaines 55 Vice President Finance and Treasurer since March 2002. S. R. Secrist 50 Vice President, General Counsel and Chief Ethics and Compliance Officer since January 2011; Interim General Counsel October 2010 – January 2011; Deputy General Counsel 2006 – October 2010. The executive officers of PSE as of March 1, 2012 are listed below along with their business experience during the past five years.Officers of PSE are elected for one-year terms. Name Age Offices K. J. Harris 47 President and Chief Executive Officer since March 1, 2011; President July 2010 – February 2011; Executive Vice President and Chief Resource Officer 2007 – 2010; Senior Vice President Regulatory Policy and Energy Efficiency 2005 – 2007. D. A. Doyle 53 Senior Vice President and Chief Financial Officer since November, 2011.Prior to PSE, he was President of Wisconsin Sports Development Corporation 2010 – November 2011; Vice President and Chief Financial Officer of American Transmission Company, LLC 2000 – 2009. D. E. Gaines 55 Vice President Finance and Treasurer since March 2002. S. McLain 55 Senior Vice President Delivery Operations since February 2011; Senior Vice President Operations 2003 – January 2011. M. D. Mellies 51 Senior Vice President and Chief Administrative Officer since February 2011; Vice President Human Resources 2005 – January 2011. S. R. Secrist 50 Vice President, General Counsel and Chief Ethics and Compliance Officer since January 2011; Interim General Counsel October 2010 – January 2011; Deputy General Counsel 2006 – October 2010. P. M. Wiegand 59 Senior Vice President Energy Operations since February 2011; Senior Vice President Power Generation 2010 – January 2011; Vice President Power Generation 2007 – 2010; Vice President Project Development & Contract Management 2003 – 2007. ITEM 1A.RISK FACTORS The following risk factors, in addition to other factors and matters discussed elsewhere in this report, should be carefully considered.The risks and uncertainties described below are not the only risks and uncertainties that Puget Energy and PSE may face.Additional risks and uncertainties not presently known or currently deemed immaterial also may impair PSE’s business operations.If any of the following risks actually occur, Puget Energy’s and PSE’s business, results of operations and financial conditions would suffer. RISKS RELATING TO PSE’s BUSINESS The actions of regulators can significantly affect PSE’s earnings, liquidity and business activities. The rates that PSE is allowed to charge for its services is the single most important item influencing its financial position, results of operations and liquidity.PSE is highly regulated and the rates that it charges its wholesale and retail customers are determined by both the Washington Commission and the FERC. PSE is also subject to the regulatory authority of the Washington Commission with respect to accounting, operations, the issuance of securities and certain other matters, and the regulatory authority of the FERC with respect to the transmission of electric energy, the sale of electric energy at the wholesale level, accounting and certain other matters.Policies and regulatory actions by these regulators could have a material impact on PSE’s financial position, results of operations and liquidity. PSE’s recovery of costs is subject to regulatory review and its operating income may be adversely affected if its costs are disallowed. The Washington Commission determines the rates PSE may charge to its electric retail customers based, in part, on historic test year costs plus normalized assumptions about rate year power costs, weather and hydrological conditions.Non-energy costs for natural gas retail customers are based on historic test year costs.If in a specific year PSE’s costs are higher than what is allowed to be recovered in rates, revenue may not be sufficient to permit PSE to earn its allowed return or to cover its costs.In addition, the Washington Commission decides what level of expense and investment is reasonable and prudent in providing electric and natural gas service.If the Washington Commission decides that part of PSE’s costs do not meet the standard, those costs may be disallowed partially or entirely and not recovered in rates.For the aforementioned reasons, the rates authorized by the Washington Commission may not be sufficient to earn the allowed return or recover the costs incurred by PSE in a given period. The PCA mechanism, by which variations in PSE’s power costs are apportioned between PSE and its customers pursuant to a graduated scale, could result in significant increases in PSE’s expenses if power costs are significantly higher than the baseline rate. PSE has a PCA mechanism that provides for recovery of power costs from customers or refunding of power cost savings to customers, as those costs vary from the “power cost baseline” level of power costs which are set, in part, based on normalized assumptions about weather and hydrological conditions.Excess power costs or power cost savings will be apportioned between PSE and its customers pursuant to the graduated scale set forth in the PCA mechanism.As a result, if power costs are significantly higher than the baseline rate, PSE’s expenses could significantly increase. PSE may be unable to acquire energy supply resources to meet projected customer needs or may fail to successfully integrate such acquisitions. PSE projects that future energy needs will exceed current purchased and Company owned and controlled power resources.As part of PSE’s business strategy, it plans to acquire additional electric generation and delivery infrastructure to meet customer needs.If PSE cannot acquire additional energy supply resources at a reasonable cost, it may be required to purchase additional power in the open market at a cost that could significantly increase its expenses thus reducing earnings and cash flows.Additionally, PSE may not be able to timely recover some or all of those increased expenses through ratemaking.While PSE expects to identify the benefits of new energy supply resources prior to their acquisition and integration, it may not be able to achieve the expected benefits of such energy supply sources. PSE’s cash flow and earnings could be adversely affected by potential high prices and volatile markets for purchased power, increased customer demand for energy, recurrence of low availability of hydroelectric resources, outages of its generating facilities or a failure to deliver on the part of its suppliers. The utility business involves many operating risks.If PSE’s operating expenses, including the cost of purchased power and natural gas, significantly exceed the levels recovered from retail customers, its cash flow and earnings would be negatively affected.Factors which could cause purchased power and natural gas costs to be higher than anticipated include, but are not limited to, high prices in western wholesale markets during periods when PSE has insufficient energy resources to meet its load requirements and/or high volumes of energy purchased in wholesale markets at prices above the amount recovered in retail rates due to: · Below normal energy generated by PSE-owned hydroelectric resources due to low streamflow conditions or precipitation; · Extended outages of any of PSE-owned generating facilities or the transmission lines that deliver energy to load centers; · Failure to perform on the part of any party from which PSE purchases capacity or energy; and · The effects of large-scale natural disasters on a substantial portion of distribution infrastructure. PSE’s electric generating facilities are subject to operational risks that could result in unscheduled plant outages, unanticipated operation and maintenance expenses and increased power purchase costs. PSE owns and operates coal, natural gas-fired, hydroelectric, wind-powered and oil-fired generating facilities.Operation of electric generating facilities involves risks that can adversely affect energy output and efficiency levels.Included among these risks are: · Increased prices for fuel and fuel transportation as existing contracts expire; · Facility shutdowns due to a breakdown or failure of equipment or processes; · Disruptions in the delivery of fuel and lack of adequate inventories; · Labor disputes; · Inability to comply with regulatory or permit requirements; · Disruptions in the delivery of electricity; · Operator error or safety related stoppages; · Terrorist attacks; and · Catastrophic events such as fires, explosions, floods or acts of nature. If PSE is unable to protect our information technology infrastructure against data corruption, cyber-based attacks or network security breaches, our operations could be disrupted. PSE operates in a highly regulated industry that requires the continued operation of sophisticated information technology systems and network infrastructure. Despite our implementation of security measures, our technology systems are vulnerable to disability, failures or unauthorized access due to hacking, viruses, acts of war or terrorism and other causes. If our technology systems were to fail or be breached and we were unable to recover in a timely manner, we may be unable to fulfill critical business functions and sensitive, confidential and other data could be compromised, which could have a material adverse effect on our results of operations, financial condition and cash flows. In addition, these cyber-based attacks could disrupt our ability to produce or distribute some portion of our energy products and could affect the reliability or operability of the electric and natural gas systems. PSE is subject to the commodity price, delivery and credit risks associated with the energy markets as well as to supply and price risks affecting PSE’s construction and maintenance programs. In connection with matching loads and resources, PSE engages in wholesale sales and purchases of electric capacity and energy, and, accordingly, is subject to commodity price risk, delivery risk, credit risk and other risks associated with these activities.Credit risk includes the risk that counterparties owing PSE money or energy will breach their obligations.Should the counterparties to these arrangements fail to perform, PSE may be forced to enter into alternative arrangements.In that event, PSE’s financial results could be adversely affected.Although PSE takes into account the expected probability of default by counterparties, the actual exposure to a default by a particular counterparty could be greater than predicted. Further, as a consequence of its electric generation construction and reconstruction programs and investments in its electric and gas distribution systems, PSE contracts to purchase substantial quantities of steel, cable, and similar materials, and thus is subject to supply and price risks affecting these items.To lower its financial exposure related to commodity price fluctuations, PSE may use forward delivery agreements, swaps and option contracts to hedge commodity price risk with a diverse group of counterparties.However, PSE does not always cover the entire exposure of its assets or positions to market price volatility and the coverage will vary over time.To the extent PSE has unhedged positions or its hedging procedures do not work as planned, fluctuating commodity prices could adversely impact its results of operations. Costs of compliance with environmental, climate change and endangered species laws are significant and the cost of compliance with new and emerging laws and regulations and the incurrence of associated liabilities could adversely affect PSE’s results of operations. PSE’s operations are subject to extensive federal, state and local laws and regulations relating to environmental, including air and climate protection, endangered species protection, remediation of contamination, waste handling and disposal, water protection and siting new facilities.To comply with these legal requirements, PSE must spend significant sums of money on measures including resource planning, remediation, monitoring, analysis, mitigation measures, pollution control equipment and emissions related abatement and fees.New environmental laws and regulations affecting PSE’s operations may be adopted, and new interpretations of existing laws and regulations could be adopted or become applicable to PSE or its facilities.Compliance with these or other future regulations could require significant expenditures by PSE and adversely affect PSE’s financial position, results of operations, cash flows and liquidity.In addition, PSE may not be able to recover all of its costs for such expenditures through electric and natural gas rates at current levels in the future. With respect to endangered species laws, the listing or proposed listing of several species of salmon in the Pacific Northwest is causing a number of changes to the operations of hydroelectric generating facilities on Pacific Northwest rivers, including the Columbia River.These changes could reduce the amount, and increase the cost, of power generated by hydroelectric plants owned by PSE, or in which PSE has an interest, and increase the cost of the permitting process for these facilities. Under current law, PSE is also generally responsible for any on-site liabilities associated with the environmental condition of the facilities that it currently owns or operates or has previously owned or operated.The incurrence of a material environmental liability or the new regulations governing such liability could result in substantial future costs and have a material adverse effect on PSE’s results of operations and financial condition. Specific to climate change, Washington state has adopted both a renewable portfolio standard and greenhouse gas legislation, including an emission performance standard provision.PSE cannot yet determine the costs of compliance with the recently enacted legislation.Recent decisions related to climate change by the United States Supreme Court and the EPA, together with efforts by Congress, have drawn greater attention to this issue at the federal, state and local level.While PSE cannot yet determine costs associated with these or future decisions or potential future legislation, there may be a significant impact on the cost of carbon-intensive coal generation, in particular. PSE’s operating results fluctuate on a seasonal and quarterly basis. PSE’s business is seasonal and weather patterns can have a material impact on its revenue, expenses and operating results.Because natural gas is heavily used for residential and commercial heating, demand depends heavily on weather patterns in PSE’s service territory, and a significant amount of natural gas revenue is recognized in the first and fourth quarters related to the heating season.However, conservation efforts may result in decreased customer demand, despite normal or lower than normal temperatures.Demand for electricity is also greater in the winter months associated with heating.Accordingly, PSE’s operations have historically generated less revenue and income when weather conditions are milder in the winter.In the event that the Company experiences unusually mild winters, results of operations and financial condition could be adversely affected. PSE may be adversely affected by extreme events in which PSE is not able to promptly respond and repair the electric and gas infrastructure system. PSE must maintain an emergency planning and training program to allow PSE to quickly respond to extreme events.Without emergency planning, PSE is subject to availability of outside contractors during an extreme event which may impact the quality of service provided to PSE’s customers.In addition, a slow response to extreme events may have an adverse affect on earnings as customers may be without electricity and natural gas for an extended period of time. PSE may be negatively affected by its inability to attract and retain professional and technical employees. PSE’s ability to implement a workforce succession plan is dependent upon PSE’s ability to employ and retain skilled professional and technical workers.Without a skilled workforce, PSE’s ability to provide quality service to PSE’s customers and to meet regulatory requirements could affect PSE’s earnings. PSE depends on an aging work force and third party vendors to perform certain important services. PSE continues to be concerned about the availability and aging of skilled workers for special complex utility functions.PSE also hires third parties to perform a variety of normal business functions, such as power plant maintenance, data warehousing and management, electric transmission, electric and gas distribution construction and maintenance, certain billing and metering processes, call center overflow and credit and collections.The unavailability of skilled workers or unavailability of such vendors could adversely affect the quality and cost of PSE’s gas and electric service and accordingly PSE’s results of operations. Poor performance of pension and postretirement benefit plan investments and other factors impacting plan costs could unfavorably impact PSE’s cash flow and liquidity. PSE provides a defined benefit pension plan to PSE employees and postretirement benefits to certain PSE employees and former employees.Costs of providing these benefits are based in part on the value of the plan’s assets and therefore, continued adverse market performance could result in lower rates of return for the investments that fund PSE’s pension and postretirement benefits plans and could increase PSE’s funding requirements related to the pension plans.Any contributions to PSE’s plans in 2012 and beyond as well as the timing of the recovery of such contributions in general rate cases could impact PSE’s cash flow and liquidity. PSE may be adversely affected by its inability to successfully implement certain technology projects. PSE is currently undertaking a multi-year Company-wide business process modernization effort which will replace existing software PSE currently uses for processing customer records and billing, mapping infrastructure assets and handling outage management tasks. These projects, are expected to be fully deployed by 2013, include: (1) a new Customer Information System intended to replace a PSE application that manages customer information and tracks outages; (2) a new Geospatial Information System intended to replace existing maps of our natural gas transmission and distribution systems with electronic databases; and (3) an Outage Management System expected to augment and improve PSE’s ability to pinpoint the sources of electric system outages and respond to them more quickly, focus repair efforts and more accurately predict restoration times. Implementation of these information systems is complex, expensive and time consuming. If PSE does not successfully implement the new systems and new processes, or if the systems do not operate as intended, it could result in substantial disruptions to PSE’s business, which could have a material adverse effect on our results of operations and financial condition. RISKS RELATING TO PUGET ENERGY AND PSE OPERATIONS The Company's business is dependent on its ability to successfully access capital. The Company relies on access to internally generated funds, bank borrowings through multi-year committed credit facilities and short-term money markets as sources of liquidity and longer-term debt markets to fund PSE's utility construction program and other capital expenditure requirements of PSE.If Puget Energy or PSE are unable to access capital on reasonable terms, their ability to pursue improvements or acquisitions, including generating capacity, which may be relied on for future growth and to otherwise implement its strategy, could be adversely affected.Capital and credit market disruptions, a downgrade of Puget Energy's or PSE's credit rating or the imposition of restrictions on borrowings under their credit facilities in the event of a deterioration of financial ratios, may increase Puget Energy's and PSE’s cost of borrowing or adversely affect the ability to access one or more financial markets. The amount of the Company's debt could adversely affect its liquidity and results of operations. Puget Energy and PSE have short-term and long-term debt, and may incur additional debt (including secured debt) in the future.Puget Energy has access to a multi-year $1.0 billion revolving credit facility, secured by substantially all of its assets, of which $864.0 million was outstanding as of February 10, 2012.PSE has access to three unsecured credit facilities that provide, in the aggregate $1.15 billion in short-term borrowing capability.In addition, Puget Energy has issued $950.0 million in senior secured notes, whereas PSE, as of December 31, 2011 had approximately $3.8 billion outstanding under first mortgage bonds, pollution control bonds, senior notes and junior subordinated notes.The Company's debt level could have important effects on the business, including but not limited to: · making it difficult to satisfy obligations under the debt agreements and increasing the risk of default on the debt obligations; · making it difficult to fund non-debt service related operations of the business; and · limit the Company's financial flexibility, including its ability to borrow additional funds on favorable terms or at all. A downgrade in Puget Energy’s or PSE’s credit rating could negatively affect the ability to access capital and the ability to hedge in wholesale markets. Although neither Puget Energy nor PSE has any rating downgrade provisions in its credit facilities that would accelerate the maturity dates of outstanding debt, a downgrade in the Companies’ credit ratings could adversely affect the ability to renew existing or obtain access to new credit facilities and could increase the cost of such facilities.For example, under Puget Energy’s and PSE’s facilities, the borrowing spreads over the London Interbank Offered Rate (LIBOR) and commitment fees increase if their respective corporate credit ratings decline.A downgrade in commercial paper ratings could increase the cost of commercial paper and limit or preclude PSE’s ability to issue commercial paper under its current programs. Any downgrade below investment grade of PSE’s corporate credit rating could cause counterparties in the wholesale electric, wholesale natural gas and financial derivative markets to request PSE to post a letter of credit or other collateral, make cash prepayments, obtain a guarantee agreement or provide other mutually agreeable security, all of which would expose PSE to additional costs. The Company may be negatively affected by unfavorable changes in the tax laws or their interpretation. Changes in tax law, related regulations or differing interpretation or enforcement of applicable law by the IRS or other taxing jurisdiction could have a material adverse impact on the Company’s financial statements.The tax law, related regulations and case law are inherently complex.The Company must make judgments and interpretations about the application of the law when determining the provision for taxes.Disputes over interpretations of tax laws may be settled with the taxing authority in examination, upon appeal or through litigation.The Company’s tax obligations include income, real estate, public utility, municipal, sales and use, business and occupation and employment-related taxes and ongoing appeals issues related to these taxes.These judgments may include reserves for potential adverse outcomes regarding tax positions that may be subject to challenge by the taxing authorities. Potential legislation and regulatory actions could increase the Company’s costs, reduce the Company’s revenue and cash flow, or otherwise alter the way the Company conducts business. In July 2010, the Dodd-Frank Wall Street Reform and Consumer Protection Act (Dodd-Frank) was signed into law.Title VII of the Dodd-Frank law gave regulators including the Commodities Futures Trading Commission (CFTC) and the Securities Exchange Commission the authority to create new oversight structures for derivative financial instruments, which were widely thought to have contributed to the 2008 financial crisis. The new legislation of certain over-the-counter swaps could expand collateral requirements of swaps, which may make it more costly for companies and/or limit the Company’s ability to enter into such transactions. The Dodd-Frank amended section 2(h)(7) of the Commodities Exchange Act to provide an elective exemption from the clearing requirements of Title VII of the Dodd-Frank Act for any entity that is not a financial entity, is using swaps to hedge or mitigate commercial risk, and notifies the CFTC, in a manner set forth by the CFTC, how it generally meets its financial obligations associated with entering into non-cleared swaps. The Company is evaluating the legislation and the CFTC’s implementation of it to determine its impact, if any, on the Company’s hedging program, results of operations and liquidity. The Company will not know the full impact of the new legislation until the regulations are finalized. RISKS RELATING TO PUGET ENERGY’S CORPORATE STRUCTURE As a holding company, Puget Energy depends on PSE’s ability to pay dividends. As a holding company with no significant operations of its own, the primary source of funds for the repayment of debt and other expenses, as well as payment of dividends to its shareholder, is cash dividends PSE pays to Puget Energy.PSE is a separate and distinct legal entity and has no obligation to pay any amounts to Puget Energy, whether by dividends, loans or other payments.The ability of PSE to pay dividends or make distributions to Puget Energy, and accordingly, Puget Energy’s ability to pay dividends or repay debt or other expenses, will depend on PSE’s earnings, capital requirements and general financial condition.If Puget Energy does not receive adequate distributions from PSE, it may not be able to meet its obligations or pay dividends. The payment of dividends by PSE to Puget Energy is restricted by provisions of certain covenants applicable to long-term debt contained in PSE’s electric and natural gas mortgage indentures.In addition, beginning February 6, 2009, pursuant to the terms of the Washington Commission merger order, PSE may not declare or pay dividends if PSE’s common equity ratio, calculated on a regulatory basis, is 44.0% or below except to the extent a lower equity ratio is ordered by the Washington Commission.Also, pursuant to the merger order, PSE may not declare or make any distribution, unless on the date of distribution PSE’s corporate credit/issuer rating is investment grade, or if its credit ratings are below investment grade, PSE’s ratio of Earnings Before Interest, Tax, Depreciation and Amortization (EBITDA) to interest expense for the four most recently ended fiscal quarters prior to such date is equal to or greater than three to one.The common equity ratio, calculated on a regulatory basis, was 48.2% at December 31, 2011 and the EBITDA to interest expense was 4.4 to 1.0 for the 12 months then ended. PSE’s ability to pay dividends is also limited by the terms of its credit facilities, pursuant to which PSE is not permitted to pay dividends during any Event of Default, or if the payment of dividends would result in an Event of Default (as defined in the facilities), such as failure to comply with certain financial covenants. ITEM 1B. UNRESOLVED STAFF COMMENTS None. ITEM 2. PROPERTIES The principal electric generating plants and underground natural gas storage facilities owned by PSE are described under Item 1, Business – Electric Supply and Gas Supply.PSE owns its transmission and distribution facilities and various other properties.Substantially all properties of PSE are subject to the liens of PSE’s mortgage indentures.The Company’s corporate headquarters is housed in a leased building located in Bellevue, Washington. ITEM 3. LEGAL PROCEEDINGS From time to time, the Company is involved in litigation relating to claims arising out of its operations in the normal course of business.The following is a description of legal proceedings that are material to PSE’s operations: Residential Exchange.The Northwest Power Act, through the Residential Exchange Program (REP), provides access to the benefits of low-cost federal hydroelectric power to residential and small farm customers of regional utilities, including PSE.The program is administered by the Bonneville Power Administration (the BPA).Pursuant to agreements (including settlement agreements) between the BPA and PSE, the BPA has provided payments of REP benefits to PSE, which PSE has passed through to its residential and small farm customers in the form of electricity bill credits. In 2007, the U.S. Court of Appeals for the Ninth Circuit ruled that REP agreements of the BPA with PSE and a number of other investor-owned utilities were inconsistent with the Northwest Power Act.Since that time, those investor-owned utilities, including PSE, the BPA and other parties have been involved in ongoing litigation at the Ninth Circuit relating to the amount of REP benefits paid to utilities, including PSE, for the period fiscal year 2002 through fiscal year 2011 and the amount of REP benefits to be paid going forward. In July 2011, the BPA, PSE and a number of other parties entered into a settlement agreement that by its terms if upheld in their entirety would resolve the disputes between BPA and PSE regarding REP benefits paid for the period fiscal year 2002-fiscal year 2011.In October 2011, certain other parties challenged BPA decisions with regard to its entering into this most recent settlement agreement.Pending disposition of this challenge, the other pending Ninth Circuit litigation regarding REP benefits for the period fiscal year 2002 through fiscal year 2011 has been stayed by the Ninth Circuit. Due to the pending and ongoing proceedings, PSE is unable to reasonably estimate any amounts of REP payments – either to be recovered by the BPA or to be paid for any future periods to PSE – and is unable to determine the impact, if any, these proceedings and litigation may have on PSE.However, it is unlikely that any unfavorable outcome would have a material adverse effect on PSE because REP benefits received by PSE are passed through to PSE's residential and small farm customers. Pacific Northwest Refund Proceeding.In October 2000, PSE filed a complaint with the FERC (Docket No. EL01-10) against “all jurisdictional sellers” in the Pacific Northwest seeking prospective price caps consistent with any result the FERC ordered for the California markets.The FERC issued an order including price caps in July 2001, and PSE moved to dismiss the proceeding.In response to PSE’s motion, various entities intervened and sought to convert PSE’s complaint into one seeking retroactive refunds in the Pacific Northwest.The FERC rejected that effort, after holding what the FERC referred to as a “preliminary evidentiary hearing” before an administrative law judge.On October 3, 2011, after appellate reviews, the FERC issued an Order on Remand and set the matter for hearing before an administrative law judge, but first requiring the parties to engage in settlement talks that began in the fall of 2011.As such, the hearing date itself is not known.PSE intends to vigorously defend its position but is unable to predict the outcome of this matter. ITEM 4. MINE SAFETY DISCLOSURES Not applicable. PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED SHAREHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES All of the outstanding shares of Puget Energy’s common stock, the only class of common equity of Puget Energy, are held by its direct parent Puget Equico, which is an indirect wholly-owned subsidiary of Puget Holdings.The outstanding shares of PSE’s common stock, the only class of common equity of PSE, are held by Puget Energy and are not publicly traded. The payment of dividends on PSE common stock to Puget Energy is restricted by provisions of certain covenants applicable to long-term debt contained in PSE’s mortgage indentures in addition to terms of the Washington Commission merger order.Puget Energy’s ability to pay dividends is also limited by the merger order issued by the Washington Commission as well as by the terms of its credit facilities.For further discussion, see Item 1A, Risk Factors, Risks relating to Puget Energy’s Corporate Structure and Item 7, Management’s Discussion and Analysis of Financial Condition and Results of Operations included in this report. ITEM 6.SELECTED FINANCIAL DATA The following tables show selected financial data.This information should be read in conjunction with the Management Discussion and Analysis and the audited consolidated financial statements and the related notes, included in Items 7 and 8 of this report, respectively. Successor 1 Predecessor 1 Puget Energy Summary of Operations Year Ended December 31, February 6, 2009 - December 31, January 1, 2009 - February 5, Year Ended December 31, (Dollars in Thousands) Operating revenue $ Operating income Income from continuing operations Net income Basic earnings per common share from continuing operations N/A N/A N/A N/A Basic earnings per common share N/A N/A N/A N/A Diluted earnings per common share from continuing operations N/A N/A N/A N/A Diluted earnings per common share N/A N/A N/A N/A Dividends per common share N/A N/A N/A N/A $ $ Book value per common share N/A N/A N/A N/A Total assets at year end $ Long-term debt Preferred stock subject to mandatory redemption Junior subordinated notes Capital lease obligations Puget Sound Energy Summary of Operations Year Ended December 31, (Dollars in Thousands) Operating revenue $ Operating income Net income Total assets at year end $ Long-term debt Preferred stock subject to mandatory redemption Junior subordinated notes Capital lease obligations 1 All of the operations of Puget Energy are conducted through its subsidiary PSE.“Predecessor” refers to the operations of Puget Energy and PSE prior to the consummation of the merger.“Successor” refers to the operations of Puget Energy and PSE subsequent to the merger.The merger was accounted for in accordance with Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) 805.For a description of this transaction, see Note 3 to the consolidated financial statements included in Item 8 of this report. ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis should be read in conjunction with the financial statements and related notes thereto included elsewhere in this report on Form 10-K.The discussion contains forward-looking statements that involve risks and uncertainties, such as Puget Energy and PSE objectives, expectations and intentions.Words or phrases such as “anticipates,” “believes,” “continues,” “could,” “estimates,” “expects,” “future,” “intends,” “may,” “might,” “plans,” “potential,” “predicts,” “projects,” “should,” “will likely result,” “will continue” and similar expressions are intended to identify certain of these forward-looking statements.However, these words are not the exclusive means of identifying such statements.In addition, any statements that refer to expectations, projections or other characterizations of future events or circumstances are forward-looking statements.Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this report.Puget Energy’s and PSE’s actual results could differ materially from results that may be anticipated by such forward-looking statements.Factors that could cause or contribute to such differences include, but are not limited to, those discussed in the section entitled “Forward-Looking Statements” and “Risk Factors” included elsewhere in this report.Except as required by law, neither Puget Energy nor PSE undertakes an obligation to revise any forward-looking statements in order to reflect events or circumstances that may subsequently arise.Readers are urged to carefully review and consider the various disclosures made in this report and in Puget Energy’s and PSE’s other reports filed with the United States Securities and Exchange Commission (SEC) that attempt to advise interested parties of the risks and factors that may affect Puget Energy’s and PSE’s business, prospects and results of operations. OVERVIEW Puget Energy is an energy services holding company and all of its operations are conducted through its subsidiary PSE, a regulated electric and natural gas utility company.PSE is the largest electric and natural gas utility in the state of Washington, primarily engaged in the business of electric transmission, distribution and generation and natural gas distribution.Puget Energy’s business strategy is to generate stable cash flows by offering reliable electric and natural gas service in a cost-effective manner through PSE.On February 6, 2009, Puget Holdings completed its merger with Puget Energy.Puget Holdings is a consortium of long-term infrastructure investors including Macquarie Infrastructure Partners I, Macquarie Infrastructure Partners II, Macquarie Capital Group Limited, Macquarie-FSS Infrastructure Trust, the Canada Pension Plan Investment Board (CPPIB), the British Columbia Investment Management Corporation, and the Alberta Investment Management Corporation.As a result of the merger, all of Puget Energy’s common stock is indirectly owned by Puget Holdings.Puget Energy accounted for the merger as a business combination and all its assets and liabilities were recorded at fair value as of the merger date.PSE’s basis of accounting continues to be on a historical basis and PSE’s financial statements do not include any purchase accounting adjustments.Puget Energy and PSE are collectively referred to herein as “the Company.” PSE generates revenue and cash flow primarily from the sale of electric and natural gas services to residential and commercial customers within a service territory covering approximately 6,000 square miles, principally in the Puget Sound region of the state of Washington.To meet customer growth, to replace expiring power contracts and to meet Washington state’s renewable energy portfolio standards, PSE is increasing energy efficiency programs to reduce the demand for additional energy generation and is pursuing additional renewable energy production resources (primarily wind) and base load natural gas-fired generation.The Company’s external financing requirements principally reflect the cash needs of its construction program, its schedule of maturing debt and certain operational needs.PSE requires access to bank and capital markets to meet its financing needs. For the year ended December 31, 2011 as compared to the prior year, PSE’s net income was positively affected by the following four factors;(1) a decrease in net unrealized loss on derivative instruments primarily due to reversal of prior period losses that were settled during the period related to natural gas and power contracts due to declining wholesale electricity and natural gas prices which were slightly offset by losses associated with lower forward wholesale prices of natural gas and electricity; (2) an increase in electric and natural gas retail sales primarily due to cooler temperatures in 2011 as compared to warmer than normal temperatures in 2010 during the first quarter; (3) lower power costs resulting from above-average hydroelectric and wind conditions that positively impacted PSE’s electric generation in 2011 as compared to higher costs resulting from below-average hydroelectric and wind conditions in 2010; and (4) an increase in Allowance for Funds Used During Construction (AFUDC) debt and equity components due to higher construction expenditures in 2011 as compared to 2010 which are capitalized to construction projects. NON-GAAP FINANCIAL MEASURES The following discussion includes financial information prepared in accordance with generally accepted accounting principles (GAAP), as well as return on equity excluding unrealized loss on derivative instruments (net income plus unrealized loss on derivative instruments divided by average common equity) that is considered a “non-GAAP financial measure.”This measure is a supplemental financial measure that is not prepared in accordance with GAAP.Generally, a non-GAAP financial measure is a numerical measure of a company’s financial performance, financial position or cash flows that exclude (or include) amounts that are included in (or excluded from) the most directly comparable measure calculated and presented in accordance with GAAP.The presentation of return on equity excluding unrealized loss on derivative instruments is intended to supplement readers’ understanding of the Company’s operating performance.Return on equity excluding unrealized loss on derivative instrument is used by the Company to determine whether the Company is collecting the appropriate earnings from its customers to allow recovery of investor’s capital.Furthermore, this measure is not intended to replace return on equity (net income divided by average common equity) as determined in accordance with GAAP as an indicator of operating performance and may not be comparable to similarly titled measures used by other companies. The Company has faced certain challenges which caused a significant reduction in the return on equity as compared to other years.The following table presents PSE’s return on equity for 2011 and 2010: (Dollars in Thousands) Earnings Average Common Equity Return On Equity Earnings Average Common Equity Return On Equity Return on equity- GAAP $ $ % $ $ % Plus: Unrealized loss on derivative instruments, after-tax * * Less: Equity adjustments 1 * * Plus: Impact of average of monthly average (AMA) * ) * AMA regulated return on equity $ $ % $ $ % Authorized regulated return on equity 2 % % 1 Equity adjustments related to backing out the impacts of accumulated other comprehensive income, subsidiary retained earnings and retained earnings of derivative instruments. 2 The authorized regulated return on equity was approved by the Washington Commission in its general rate case order which became effective April 8, 2010. * Not meaningful The Company’s 2011 return on equity, excluding derivative instruments, was 6.9%, which is lower than the authorized return on equity due to the following: · Utility operations and maintenance expense was $21 million higher than the amount allowed in rates for the year ended December 31, 2011.The increase was driven by an increase in costs in electric production, administration and general expenses and gas operations costs. · Depreciation expense was $30 million higher than the amount allowed in rates for the year ended December 31, 2011.The increase was primarily due to additional electric and common utility capital expenditures placed into service. · Utility rate making process has a delay between incurring expenses and their recovery in ratebase.PSE increased ratebase by $484 million since its last general rate increase effective April 8, 2010.On June 13, 2011, PSE filed a general rate increase for electric and gas with the Washington Commission. · These negative impacts were offset by favorable load which increased natural gas therm sales 7.0% for the year ended December 31, 2011, due to cooler temperatures in the current year as compared to the same period in prior year.Also, favorable electric power costs had a positive impact on net income. The Company’s 2010 return on equity, excluding derivative instruments, was 4.1%, which is lower than the authorized return on equity due to the following: · Electric retail kilowatt sales and natural gas therm sales for the year ended December 31, 2010 declined 2.3% and 1.9%, respectively, as compared to historical averages due to warmer temperatures in the first quarter of 2010 which was one of its highest revenue quarters for the year and, to a lesser extent, the impact of PSE’s residential and commercial customer conservation programs, as well as continued effects of weak economic conditions in the Pacific Northwest. · The Pacific Northwest experienced below normal hydrological and wind conditions which adversely impacted PSE’s power costs in the first quarter of 2010.Hydroelectric and wind generation for the year ended December 31, 2010 decreased by 700,511 MWhs, or 11.8%, as compared to historical averages.As a result, PSE’s power costs in excess of the baseline rate was $29.2 million due to purchasing or generating higher cost electricity to replace the decrease in generation from hydroelectric and wind generating projects. · PSE had requested electric and natural gas rate increases of $110.3 million and $27.2 million, respectively in 2009.The Washington Commission approved general rate case increases of $74.1 million and $18.3 million for electric and natural gas customers, respectively which were effective April 8, 2010.The difference between the allowed and requested increases included a rate of return with a lower equity return and lower equity component than requested, in addition to stricter interpretation of proforma adjustments from what was previously allowed. · As a result of the Washington Commission order of May 20, 2010, PSE adjusted the carrying value of its California wholesale energy sales regulatory asset in the second quarter of 2010 by $17.8 million pre-tax (from $21.1 million to $3.3 million), which impacted wholesale energy sales. Factors and Trends Affecting PSE’s Performance.PSE’s regulatory requirements and operational needs require the investment of substantial capital in 2012 and future years.Because PSE intends to seek recovery of such investments through the regulatory process, its financial results depend heavily upon favorable outcomes from that process.Further, PSE’s financial performance is heavily influenced by general economic conditions in its service territory, which affect customer growth and use-per-customer and thus utility sales, as well as by its customers’ conservation investments, which also tend to reduce energy sales.The principal business, economic and other factors that affect PSE’s operations and financial performance include: · The rates PSE is allowed to charge for its services; · PSE’s ability to recover fixed costs that are included in rates which are based on volume; · Weather conditions, including snow-pack affecting hydrological conditions; · Demand for electricity and natural gas among customers in PSE’s service territory; · Regulatory decisions allowing PSE to recover costs, including purchased power and fuel costs, on a timely basis; · PSE’s ability to supply electricity and natural gas, either through company-owned generation, power purchase contracts or by procuring natural gas or electricity in wholesale markets; · Availability and access to capital and the cost of capital; · Regulatory compliance costs, including those related to new and developing federal regulations of electric system reliability, state regulations of natural gas pipelines and federal, state and local environmental laws and regulations; · The impact of energy efficiency programs on sales and margins; · Wholesale commodity prices of electricity and natural gas; · Increasing depreciation and related property taxes; and · Federal, state, and local taxes. Regulation of PSE Rates and Recovery of PSE Costs.The rates that PSE is allowed to charge for its services influence its financial condition, results of operations and liquidity.PSE is highly regulated and the rates that it charges its retail customers are approved by the Washington Commission.The Washington Commission requires these rates be determined based, to a large extent, on historic test year costs plus weather normalized assumptions about hydroelectric conditions and power costs in the relevant rate year.Incremental customer growth and sales typically do not provide sufficient revenue to cover year-to-year cost growth, thus rate increases are required.If, in a particular year, PSE’s costs are higher than what is allowed to be recovered in rates, revenue may not be sufficient to permit PSE to earn its allowed return.In addition, the Washington Commission determines whether expenses and investments are reasonable and prudent in providing electric and natural gas service.If the Washington Commission determines that part of PSE’s costs do not meet the standard applied, those costs may be disallowed partially or entirely and not recovered in rates. Electric Rates PSE has a PCA mechanism that provides for the recovery of power costs from customers or refunding of power cost savings to customers in the event those costs vary from the “power cost baseline” level of power costs. The “power cost baseline” levels are set, in part, based on normalized assumptions about weather and hydroelectric conditions.Excess power costs or power cost savings are apportioned between PSE and its customers pursuant to the graduated scale set forth in the PCA mechanism. The graduated scale is as follows: Annual Power Cost Variability Customers’ Share Company’s Share +/- $20 million 0% 100% +/- $20 million - $40 million 50% 50% +/- $40 million - $120 million 90% 10% +/- $120 + million 95% 5% PSE had a favorable PCA imbalance for the year ended December 31, 2011, which was $38.1 million below the “power cost baseline” level, $9.0 million of which was apportioned to customers.This compares to an unfavorable imbalance of $31.3 million for the year ended December 31, 2010, $7.2 million of which was apportioned to customers. On June 13, 2011, PSE filed a general rate increase with the Washington Commission which proposed an increase in electric rates of $160.7 million or 8.1%, to be effective May 2012.PSE requested a weighted cost of capital of 8.42%, or 7.29% after-tax, and a capital structure of 48.0% in common equity with a return on equity of 10.8%.The filing also proposes a conservation savings adjustment mechanism related to energy efficiency services for business and residential customers.On September 1, 2011, PSE filed supplemental testimony to adjust the electric rate increase to $152.3 million, a 7.7% increase, due to changes in projected power costs.On January 17, 2012, PSE filed rebuttal testimony which included a reduction to the requested electric rate increase to $126.0 million.The $26.3 million reduction was primarily due to updates to power costs and to a change to the weighted cost of capital to 8.26%, or 7.17% after-tax, which included a change to the return on equity to 10.75%.Hearings related to this matter were held on February 14 through 17, 2012. The following table sets forth electric rate adjustments approved by the Washington Commission and the corresponding impact on PSE’s annual revenue based on the effective dates: Type of Rate Adjustment Effective Date Average Percentage Increase (Decrease) in Rates Annual Increase (Decrease) in Revenue (Dollars in Millions) Renewable Energy Credit Proceeds November 1, 2010 – March 31, 2011 (2.9)% $ (27.7) Electric General Rate Case April 8, 2010, Annual Natural Gas Rates On March 14, 2011, the Washington Commission issued its order authorizing PSE to increase its natural gas general tariff rates by $19.0 million or 1.8% on an annual basis effective April 1, 2011. On April 26, 2011, PSE filed a new tariff for a Natural Gas Pipeline Integrity Program.This program is intended to enhance pipeline safety by providing for the timely recovery of the Company’s cost to replace certain natural gas system infrastructure that would emphasize system reliability, integrity and safety which would increase natural gas revenue by $1.9 million or 0.2%.The Washington Commission held a hearing on November 17, 2011 and a Commission Order is the next awaited step in the proceeding. On June 13, 2011, PSE filed a general rate increase with the Washington Commission which proposed an increase in natural gas rates of $31.9 million or 3.0%, to be effective May 2012.PSE requested a weighted cost of capital of 8.42%, or 7.29% after-tax, and a capital structure of 48.0% in common equity with a return on equity of 10.8%.The filing also proposes a conservation savings adjustment mechanism related to energy efficiency services for business and residential customers.On January 17, 2012, PSE filed rebuttal testimony which included a reduction to the requested natural gas rate increase to $28.6 million.The $3.3 million reduction was primarily due to a change to the weighted cost of capital to 8.26%, or 7.17% after-tax, which included a change to the return on equity to 10.75%.Hearings related to this matter were held on February 14 through 17, 2012. On October 27, 2011, the Washington Commission approved PSE’s PGA natural gas tariff filing effective November 1, 2011, to decrease the rates charged to customers under the PGA.The estimated revenue impact of the approved charge is a decrease of $43.5 million, or 4.3% annually.The rate adjustment has no impact on PSE’s net income. PSE has a PGA mechanism in retail natural gas rates to recover variations in natural gas supply and transportation costs.Variations in natural gas rates are passed through to customers; therefore, PSE’s net income is not affected by such variations.Changes in the PGA rates affect PSE’s revenue, but do not impact net income as the changes to revenue are offset by increased or decreased purchased gas and gas transportation costs. The following table sets forth natural gas rate adjustments that were approved by the Washington Commission and the corresponding impact to PSE’s annual revenue based on the effective dates: Type of Rate Adjustment Effective Date Average Percentage Increase (Decrease) in Rates Annual Increase (Decrease) in Revenue (Dollars in Millions) Purchased Gas Adjustment November 1, 2011 (4.3)% Natural Gas General Tariff Adjustment April 1, 2011 Purchased Gas Adjustment November 1, 2010 – October 31, 2011 Natural Gas General Rate Case April 8, 2010 Purchased Gas Adjustment October 1, 2009 – October 31, 2010 Purchased Gas Adjustment June 1, 2009 – May 31, 2010 Purchased Gas Adjustment October 1, 2008 – September 30, 2009 Weather Conditions.Weather conditions in PSE’s service territory have a significant impact on customer energy usage, affecting PSE’s revenue and energy supply expenses.PSE’s operating revenue and associated energy supply expenses are not generated evenly throughout the year.While both PSE’s electric and natural gas sales are generally greatest during winter months, variations in energy usage by customers occur from season to season and month to month within a season, primarily as a result of weather conditions.PSE normally experiences its highest retail energy sales, and subsequently higher power costs, during the winter heating season in the first and fourth quarters of the year and its lowest sales in the third quarter of the year.Varying wholesale electric prices and the amount of hydroelectric energy supplies available to PSE also make quarter-to-quarter comparisons difficult.PSE reported higher customer usage in the year ended December 31, 2011 primarily due to Pacific Northwest temperatures being 1.54 degrees cooler, as compared to the same period in 2010, which translates to a 13.1% increase in heating degree days. Customer Demand.PSE expects the number of natural gas customers to grow at rates slightly above electric customers.PSE also expects energy usage by both residential electric and natural gas customers to continue a long-term trend of slow decline due to continued energy efficiency improvements and the effect of higher retail rates.The effects of the current recession on Washington’s economy have exacerbated a decline in customer usage throughout 2011. Access to Debt Capital.PSE relies on access to bank borrowings and short-term money markets as sources of liquidity and longer-term debt markets to fund its utility construction program, to meet maturing debt obligations and other capital expenditure requirements not satisfied by cash flow from its operations or equity investment from its parent, Puget Energy.Neither Puget Energy nor PSE have any debt outstanding whose maturity would accelerate upon a credit rating downgrade.However, a ratings downgrade could adversely affect the Company’s ability to renew existing, or obtain access to new credit facilities and could increase the cost of such facilities.For example, under Puget Energy’s and PSE’s credit facilities, the borrowing costs and commitment fees increase as their respective credit ratings decline.If PSE is unable to access debt capital on reasonable terms, its ability to pursue improvements or acquisitions, including generating capacity, which may be relied on for future growth and to otherwise implement its strategy, could be adversely affected.PSE monitors the credit environment and expects to continue to be able to access the capital markets to meet its short-term and long-term borrowing needs.PSE’s credit facilities expire in 2014 and Puget Energy’s credit facility expires in 2017.(See discussion on credit facilities in “Financing Program” section.) Regulatory Compliance Costs and Expenditures.PSE’s operations are subject to extensive federal, state and local laws and regulations.Such regulations cover electric system reliability, gas pipeline system safety and energy market transparency, among other areas.Environmental laws and regulations related to air and water quality (including climate change) and endangered species protection, waste handling and disposal (including generation byproducts such as coal ash), remediation of contamination and siting new facilities also impact the Company’s operations.PSE must spend significant amounts fulfilling requirements by regulatory agencies, many of which have greatly expanded mandates, and on measures including, but not limited to, resource planning, remediation, monitoring, pollution control equipment and emissions-related abatement and fees in order to comply with these regulatory requirements. Compliance with these or other future regulations, such as those pertaining to climate change and generation byproducts could require significant capital expenditures by PSE and may adversely affect PSE’s financial position, results of operations, cash flows and liquidity. Other Challenges and Strategies Energy Supply.As noted in PSE’s IRP filed with the Washington Commission, PSE projects future energy needs will exceed current resources from long-term power purchase agreements and Company-controlled power resources.The IRP identifies reductions in contractual supplies of energy and capacity available under certain long-term power purchase agreements, requiring replacement of supplies to meet projected demands.Therefore, PSE’s IRP sets forth a multi-part strategy of implementing energy efficiency programs and pursuing additional renewable resources (primarily wind) and additional base load natural gas-fired generation to meet the growing needs of its customers.If PSE cannot acquire needed energy supply resources at a reasonable cost, it may be required to purchase additional power in the open market at a cost that could, in the absence of regulatory relief, significantly increase its expenses and reduce earnings and cash flows. Infrastructure Investment. PSE is investing in its utility infrastructure and customer service functions in order to meet regulatory requirements, serve customers’ energy needs and replace aging infrastructure.These investments and operating requirements give rise to significant growth in depreciation, amortization and operating expenses, which are not recovered through the ratemaking process in a timely manner.This “regulatory lag” is expected to continue for the foreseeable future. Operational Risks Associated With Generating Facilities. PSE owns and operates coal, natural gas-fired, hydroelectric, wind-powered and oil-fired generating facilities.Operation of electric generating facilities involves risks that can adversely affect energy output and efficiency levels, including facility shutdowns due to equipment and process failures or fuel supply interruptions.PSE does not have business interruption insurance coverage to cover replacement power costs. Energy Efficiency Related Lost Sales Margin.PSE’s sales, margins, earnings and cash flow are adversely affected by its energy efficiency programs, many of which are mandated by law.The Company is evaluating strategies and other means to reduce or eliminate these adverse financial effects.In 2011, as part of the general rate case, a conservation adjustment was proposed to help recover lost margins. Markets For Intangible Power Attributes.The Company is actively engaged in monitoring the development of the commercial markets for such intangible power attributes as RECs and carbon financial instruments.The Company supports the development of regional and national markets for such products that are free, open, transparent and liquid. RESULTS OF OPERATIONS Puget Sound Energy The following discussion should be read in conjunction with the audited consolidated financial statements and the related notes included elsewhere in this document.The following discussion provides the significant items that impacted PSE’s results of operations for the years ended December 31, 2011 and 2010.Set forth below is the consolidated financial results of PSE for the years ended December 31, 2011, 2010 and 2009: Puget Sound Energy Year Ended December 31, Year Ended December 31, (Dollars in Thousands) Favorable/ (Unfavorable) Favorable/ (Unfavorable) Operating revenue: Electric Residential sales $ $ % $ % Commercial sales ) Industrial sales Other retail sales, including unbilled revenue ) Total retail sales Transportation sales ) Sales to other utilities and marketers ) ) Other ) * ) Total electric operating revenue Gas Residential sales ) Commercial sales ) Industrial sales ) Total retail sales ) Transportation sales Other ) ) Total gas operating revenue ) Non-utility operating revenue ) Total operating revenue ) Operating expenses: Energy costs: Purchased electricity Electric generation fuel ) Residential exchange ) Purchased gas ) Net unrealized (gain) loss on derivative instruments ) * Utility operations and maintenance ) Non-utility expense and other Merger and related costs * * Depreciation ) ) Amortization ) ) Conservation amortization ) ) Taxes other than income taxes ) Total operating expenses Operating income ) Other income ) Other expense ) ) ) Interest expense ) Income before income taxes * ) Income tax expense * Net income $ $ * % $ )% * Not meaningful Non-GAAP Financial Measures – Electric and Gas Margins The following discussion includes financial information prepared in accordance with U.S. Generally Accepted Accounting Principles (GAAP), as well as two other financial measures, electric margin and gas margin, that are considered “non-GAAP financial measures.”Generally, a non-GAAP financial measure is a numerical measure of a company’s financial performance, financial position or cash flows that exclude (or include) amounts that are included in (or excluded from) the most directly comparable measure calculated and presented in accordance with GAAP.The presentation of electric margin and gas margin is intended to supplement an understanding of PSE’s operating performance.Electric margin and gas margin are used by PSE to determine whether PSE is collecting the appropriate amount of energy costs from its customers to allow recovery of operating costs.PSE’s electric margin and gas margin measures may not be comparable to other companies’ electric margin and gas margin measures.Furthermore, these measures are not intended to replace operating income as determined in accordance with GAAP as an indicator of operating performance. Electric Margin The following table displays the details of PSE’s electric margin changes from periods 2010 to 2011 and periods 2009 to 2010.Electric margin represents electric sales to retail and transportation customers less pass-through tariff items, revenue-sensitive taxes and the cost of generating and purchasing electric energy sold to customers, including transmission costs to bring electric energy to PSE’s service territory. Year Ended December 31, Year Ended December 31, Electric Margin (Dollars in Thousands) Percent Change Percent Change Electric operating revenue1 $ $ % $ % Add (less): Other electric operating revenue ) * * Less: Other electric operating revenue-gas supply resale ) Add (less): Other electric operating revenue-RECs & PTCs ) * * Total electric revenue for margin Adjustments for amounts included in revenue: Pass-through tariff items ) Pass-through revenue-sensitive taxes ) Net electric revenue for margin ) Minus power costs: Purchased electricity1 ) ) ) Electric generation fuel1 ) Residential exchange1 Total electric power costs ) ) ) Electric margin2 $ $ % $ % 1 As reported on PSE’s Consolidated Statement of Income. 2 Electric margin does not include any allocation for amortization/depreciation expense or electric generation operation and maintenance expense. * Percent change not applicable or meaningful. Electric margin increased $80.9 million and $19.6 million for the years ended December 31, 2011 and December 31, 2010, respectively.Following is a discussion of significant items that impact electric operating revenue and electric energy costs which are included in electric margin: 2011 compared to 2010 Electric Operating Revenue Electric operating revenue increased $39.8 million, or 1.9%, to $2,147.2 million from $2,107.5 million for the year ended December 31, 2011 as compared to the same period in 2010.The increase in operating revenue of $39.8 million was due to higher electric retail sales of $92.3 million offset by lower sales to other utilities and marketers of $17.2 million and by lower miscellaneous operating revenue of $34.6 million.These items are discussed in detail below. Electric retail sales.Electric retail sales increased $92.3 million, or 4.5%, to $2,123.9 million from $2,031.7 million for the year ended December 31, 2011 as compared to the same period in 2010.The increase in electric retail sales was due to a $57.7 million increase in retail electricity usage of 595,487 MWhs, or 2.8%, primarily due to cooler temperatures in PSE’s service territory during the year ended December 31, 2011 as compared to the same period in the prior year.The average temperature during the year ended December 31, 2011 was 50.7 degrees, or 1.54 degrees colder than the same period in the prior year, which resulted in a 13.1% increase in heating degree days.Additionally, the electric rate increase effective April 8, 2010 contributed $25.9 million to the increase in electric retail sales.Also contributing to the increase in retail sales were pass-through items with no impact to earnings including a $11.5 million increase in conservation rider program rates, a $7.7 million decrease related to the suspension of the PTC tariff credit effective July 1, 2010, a $4.1 million decrease in the residential exchange rate credit and various other pass-through items.PTCs that are generated and provided to customers are recorded as a reduction in other electric operating revenue until PSE utilizes the tax credit on its tax return, at which time the PTCs will be credited to customers in retail sales.Additionally, PSE’s customers were credited $10.5 million for REC revenue, effective November 1, 2010, resulting in a decrease in electric retail sales.The $10.5 million credit to customers is offset in other electric operating revenue with no impact to earnings.PSE’s customers continued to receive credits through April 30, 2011. Sales to other utilities and marketers.Sales to other utilities and marketers decreased $17.2 million for the year ended December 31, 2011 as compared to the same period in 2010.The decrease was primarily due to a reduction in sales volumes of 687,124 MWhs, or 27.5% which decreased revenue $22.2 million and a decline in wholesale electricity prices which decreased revenue by $12.8 million.Additionally, in the prior year there was a carrying value adjustment of $17.8 million related to PSE’s California wholesale energy sales regulatory asset that did not occur in 2011. Other electric operating revenue.Other electric operating revenue decreased $34.6 million for the year ended December 31, 2011 as compared to the same period in 2010.For the year ended December 31, 2011, the decrease was primarily due to a decrease in non-core gas sales of $21.7 million and a decrease of $85.5 related to PTCs, partially offset by an increase in REC revenue of $67.0 million, PTCs are deferred until PSE utilizes the tax credit on its tax return.As discussed above, REC revenue is an offset of the REC credit provided to PSE’s customers in electric retail sales with no impact to earnings. Electric Energy Costs Purchased electricity expense decreased $2.0 million, or 0.3%, for the year ended December 31, 2011 as compared to the same period in 2010.The decrease in purchased electricity expense for the year ended December 31, 2011 was primarily the result of lower wholesale market prices, which contributed $180.6 million to the decrease.This decrease was offset by an increase in purchased power of 3,217,631 MWhs, or 23.2%, resulting in an increase of $160.3 million, which was driven by cooler temperatures during the year ended December 31, 2011 as compared to the same period in the prior year.In addition the decrease was offset by an overrecovery of power costs from customers of $9.0 million for the year ended December 31, 2011, which reduced the customer PCA deferral as compared to an underrecovery of power costs of $7.2 million in the same period in 2010.The overrecovery of power costs was due to above-average hydroelectric and wind generation resulting in decreased power costs associated with purchased electricity and fuel costs of PSE’s combustion turbines. To meet customer demand, PSE economically dispatches resources in its power supply portfolio such as fossil-fuel generation, owned and contracted hydroelectric capacity and energy and long-term contracted power.However, depending principally upon availability of hydroelectric energy, plant availability, fuel prices and/or changing load as a result of weather, PSE may sell surplus power or purchase deficit power in the wholesale market.PSE manages its regulated power portfolio through short-term and intermediate-term off-system physical purchases and sales as well as through other risk management techniques. Electric generation fuel expense decreased $68.7 million, or 25.6%, for the year ended December 31, 2011 as compared to the same period in 2010.The decrease was primarily due to lower volumes of electricity generation from PSE’s combustion turbine facilities as a result of increases in hydroelectric and wind generation of 1,219,910 MWhs, or 19.2%.Also, coal generation at Colstrip decreased 987,522 MWhs, or 19.0% for the year ended December 31, 2011 as compared to the same period in 2010.Generation fuel costs were also lower, due to low wholesale market prices, as it was more economical to purchase wholesale energy than to generate energy from PSE’s combustion turbine facilities. Residential exchange credits decreased $4.0 million, or 5.3%, for the year ended December 31, 2011 as compared to the same period in 2010 as a result of lower electric residential and farm customer sales volumes associated with the BPA Residential Exchange Program (REP).The REP credit is a pass-through tariff item with a corresponding credit in electric operating revenue, with no impact on net income. 2010 compared to 2009 ElectricOperating Revenue Electric operating revenue increased $8.8 million, or 0.4%, to $2,107.5 million from $2,098.7 million for the year ended December 31, 2010 as compared to the same period in 2009.The increase in operating revenue of $8.8 million was due to higher electric retail sales of $10.1 million and higher miscellaneous operating revenue of $13.7 million.These increases were offset by lower sales to other utilities and marketers of $15.5 million.These items are discussed in detail below. Electric retail sales.Electric retail sales increased $10.2 million, or 0.5%, to $2,031.7 million from $2,021.5 million for the year ended December 31, 2010 as compared to the same period in 2009.The increase in electric retail sales was due to a $47.9 million electric rate increase effective April 8, 2010.Partially offsetting the increase in electric retail sales was an $88.8 million decline in retail electricity usage of 965,695 MWhs, or 4.4%, primarily due to warmer than average temperatures in the Pacific Northwest during the first quarter of 2010 as compared to the same period in 2009.The average temperature during the first quarter of 2010 was 46.8 degrees, or 6.2 degrees warmer than the same period in 2009.As a result of the warmer first quarter of 2010, heating degree days for the year ended December 31, 2010 were 7.1% lower than the same period in 2009.The decline in retail electricity usage was also due to an increase in PSE’s residential and commercial customer conservation programs and the continued effects of a weak Pacific Northwest economy.Also contributing to the increase in retail sales are pass-through items with no impact to earnings including a $22.3 million increase attributable to a decrease in benefits (credits to customers) of the Residential and Small Farm Energy Exchange Benefit, a $20.2 million increase due to conservation rider program rate increases and a $17.0 million increase in retail sales related to the suspension of the PTC tariff effective July 1, 2010.PTCs that are generated and provided to customers are recorded as a reduction in other electric operating revenue until PSE utilizes the tax credit on its tax return at which time the PTCs will be credited to customers in retail sales.Additionally, PSE’s customers were credited $10.5 million for REC revenue effective November 1, 2010, resulting in a decrease in electric retail sales.The $10.5 million credit to customers is offset in other electric operating revenue with no impact to earnings.PSE’s customers will continue to receive credits through March 2011. Sales to other utilities and marketers.Sales to other utilities and marketers decreased $15.5 million, or 19.8% for the year ended December 31, 2010 as compared to the same period in 2009.This decrease was primarily due to a carrying value adjustment of $17.8 million related to PSE’s California wholesale energy sales regulatory asset and a reduction in sales volumes of 28,981 MWhs, or 1.1% which decreased revenue by $1.0 million.Partially offsetting the decline was an increase in wholesale electricity prices which increased by $3.1 million. Other electric operating revenue.Other operating revenue increased $13.7 million for the year ended December 31, 2010 as compared to the same period in 2009.The increase was primarily due to an increase in non-core gas sales of $9.9 million and REC revenue of $10.5 million.As discussed above, REC revenue is an offset of the REC credit provided to PSE’s customers in electric retail sales with no impact to earnings.Partially offsetting the increase to other operating revenue was $7.3 million of PTCs which are deferred until PSE utilizes tax credit on its tax return. Electric Energy Costs Purchased electricity expense decreased $113.3 million, or 12.8%, for the year ended December 31, 2010 as compared to the same period in 2009.The decrease was primarily the result of a decrease in purchased power of 1,349,571 MWhs, or 8.9%, resulting in a decrease of $71.6 million and by lower wholesale market prices which contributed $44.5 million. The decrease in purchased power for the year ended December 31, 2010 was primarily the result of lower customer usage related to warmer than normal temperatures during 2010, a weak economy in the Pacific Northwest and 18.7% higher generation of electricity from PSE’s coal-fired generation facility, Colstrip, due to Colstrip Unit 4 having an extended outage in 2009. To meet customer demand, PSE economically dispatches resources in its power supply portfolio such as fossil-fuel generation, owned and contracted hydroelectric capacity and energy and long-term contracted power.However, depending principally upon availability of hydroelectric energy, plant availability, fuel prices and/or changing load as a result of weather, PSE may sell surplus power or purchase deficit power in the wholesale market.PSE manages its regulated power portfolio through short-term and intermediate-term off-system physical purchases and sales as well as through other risk management techniques. Electric generation fuel expense increased $59.7 million, or 28.6%, for the year ended December 31, 2010 as compared to the same period in 2009.The increase was primarily due to a $44.5 million increase in costs at PSE’s combustion turbine facilities and a $15.2 million increase related to increased generation at Colstrip in 2010 due to the Colstrip Unit 4 extended outage in 2009.Also contributing to the increased electric generation fuel expense at company-owned natural gas facilities was an 8.0% decrease in hydroelectric generation by Company-owned facilities and under take-or-pay purchased electricity contracts partially offset by an increase in wind generation. Residential exchange credits decreased $21.4 million, or 22.2%, for the year ended December 31, 2010 as compared to the same period in 2009 as a result of lower electric residential and farm customer sales volumes associated with the BPA REP.The REP credit is a pass-through tariff item with a corresponding credit in electric operating revenue, with no impact on net income. Natural Gas Margin The following table displays the details of PSE’s natural gas margin changes from 2010 to 2011 and 2009 to 2010.Gas margin is natural gas sales to retail and transportation customers less pass-through tariff items and revenue-sensitive taxes and the cost of natural gas purchased, including transportation costs to bring natural gas to PSE’s service territory. Year Ended December 31, Year Ended December 31, Natural Gas Margin (Dollars in Thousands) Percent Change Percent Change Gas operating revenue1 $ $ % $ )% Less: Other gas operating revenue ) Total gas revenue for margin ) Adjustments for amounts included in revenue: Pass-through tariff items ) ) ) Pass-through revenue-sensitive taxes ) Net gas revenue for margin ) Minus purchased gas costs1 ) Natural gas margin2 $ $ % $ )% 1 As reported on PSE’s Consolidated Statement of Income. 2 Gas margin does not include any allocation for amortization/depreciation expense or electric generation operations and maintenance expense. Gas margin increased $50.9 million and decreased $13.0 million for the years ended December 31, 2011 and December 31, 2010, respectively.Following is a discussion of significant items that impact gas operating revenue and gas energy costs which are included in natural gas margin: 2011 compared to 2010 Gas Operating Revenue Gas operating revenue increased $157.3 million, or 15.6%, to $1,168.9 million from $1,011.5 million for the year ended December 31, 2011 as compared to the same period in 2010.The increase in gas operating revenue of $157.3 million was due primarily to higher natural gas retail sales of $156.9 million. Natural gas retail sales.Natural gas retail sales increased $156.9 million, or 16.0%, to $1,139.6 million from $982.7 million for the year ended December 31, 2011 as compared to the same period in 2010.The increase consists of $132.6 million due to an increase in gas therms of 131.3 million, or 12.5% as a result of cooler temperatures. Also contributing is an increase of $42.5 million due to a 1.8% increase in natural gas general rate effective April 8, 2010 and a 0.8% PGA rate increase effective November 1, 2010.The increase was offset $10.9 million due to a 4.3% PGA rate decrease effective November 1, 2011.The PGA mechanism passes through to customers increases or decreases in the natural gas supply portion of the natural gas service rates based upon changes in the price of natural gas purchased from producers and wholesale marketers or changes in natural gas pipeline transportation costs.PSE’s net income is not affected by changes under the PGA mechanism. Gas Energy Costs Purchased gas expense increased $86.2 million, or 16.1%, for the year ended December 31, 2011 as compared to the same period in 2010.The increase was primarily due to higher natural gas costs reflected in PGA rates effective November 1, 2010.In addition, an increase in customer usage of 12.5% for the year ended December 31, 2011 as compared to the same period in 2010 contributed to the increase of costs.The PGA mechanism provides the rates used to determine natural gas costs based on customer usage.The rate increase was the result of increasing costs of wholesale natural gas.The PGA mechanism allows PSE to recover expected natural gas supply and transportation costs and defer, as a receivable or liability, any natural gas supply and transportation costs that exceed or fall short of this expected natural gas cost amount in PGA mechanism rates, including accrued interest.The PGA mechanism payable balance at December 31, 2011 was $25.9 million as compared to a receivable balance of $6.0 million at December 31, 2010.PSE is authorized by the Washington Commission to accrue carrying costs on PGA receivable and payable balances.A receivable balance in the PGA mechanism reflects an underrecovery of market natural gas cost through rates.A payable balance reflects overrecovery of market natural gas cost through rates. 2010 compared to 2009 Gas Operating Revenue Gas operating revenue decreased $213.2 million, or 17.4%, to $1,011.5 million from $1,224.8 million for the year ended December 31, 2010 as compared to the same period in 2009.The decrease in gas operating revenue of $213.2 million was due primarily to lower natural gas retail sales of $209.7 million. Natural gas retail sales.Natural gas retail sales decreased $209.7 million, or 17.6%, to $982.7 million from $1,192.4 million during year ended December 31, 2010 as compared to the same period in 2009.This decrease was primarily due to a $115.4 million decrease in gas operating revenue as a result of PGA rate decreases effective June 1, 2009 and October 1, 2009.The PGA mechanism passes through to customer increases or decreases in the natural gas supply portion of the natural gas service rates based upon changes in the price of natural gas purchased from producers and wholesale marketers or changes in natural gas pipeline transportation costs.PSE’s net income is not affected by changes under the PGA mechanism.The decrease in natural gas retail sales was also due to a decrease of 87.6 million in natural gas therm sales, or 7.7%, which decreased revenue by $107.2 million.The decrease was due primarily to warmer than average temperatures in the Pacific Northwest during the first quarter of 2010 as compared to 2009, an increase in PSE’s residential and commercial customer conservation programs and the continued effects of a weak Pacific Northwest economy. Gas Energy Costs Purchased gas expense decreased $182.9 million, or 25.4%, for the year ended December 31, 2010 as compared to the same period in 2009.The decrease was due to a 7.7% decrease in customer usage and natural gas costs reflected in PGA rates.The decrease in customer usage was mainly due to a 7.1% decrease in heating degrees days during 2010 as compared to the same period in 2009, the impact of PSE’s residential and commercial customer conservation programs and the continued effects of a weak Pacific Northwest economy.The PGA mechanism provides the rates used to determine natural gas costs based on customer usage.The rate decrease was the result of declining costs of wholesale natural gas.The PGA mechanism allows PSE to recover expected natural gas supply and transportation costs and defer, as a receivable or liability, any natural gas supply and transportation costs that exceed or fall short of this expected natural gas cost amount in PGA mechanism rates, including accrued interest.The PGA mechanism receivable balance at December 31, 2010 was $6.0 million as compared to payable balance of $49.6 million at December 31, 2009.PSE is authorized by the Washington Commission to accrue carrying costs on PGA receivable and payable balances.A receivable balance in the PGA mechanism reflects an underrecovery of market natural gas cost through rates.A payable balance reflects overrecovery of market natural gas cost through rates. 2011 compared to 2010 Other Operating Expenses Net unrealized (gain) loss on derivative instruments decreased by $112.8 million to a loss of $54.1 million in 2011 as compared to a loss of $166.9 million during the same period in 2010.In 2011, the derivative portfolio experienced a significant number of 2010 contracts settling.As those contracts settled, the previous losses recorded in 2010 were reversed resulting in reduced losses between years.On July 1, 2009, PSE elected to de-designate its energy related derivative contracts previously designated as cash flow hedges.The de-designated contracts were physical electric supply contracts and natural gas swap contracts used to fix the price of natural gas for electric generation.For these contracts and for contracts initiated after such date, all mark-to-market accounting impacts are recognized through earnings.The amount previously recorded in accumulated other comprehensive income (OCI) is transferred to earnings when the contracts settle or sooner, if management determines that the forecasted transaction is probable of not occurring.As a result, PSE will continue to experience the earnings impact of these reversals from OCI in future periods.Over the tenor of PSE’s outstanding derivative contracts, the forward wholesale prices of electricity and natural gas declined 25.7% and 23.0%, respectively, from December 31, 2010 to December 31, 2011. Utility operations and maintenance expense increased $11.2 million, or 2.3%, for the year ended December 31, 2011 as compared to the same period in 2010.The increase was driven by increases of $11.9 million increase in electric production, $6.2 in administration and general expenses and $1.5 million in gas operations costs.Partially offsetting the increase is a $7.3 million decrease in electric transmission and distribution and a $1.7 million decrease in customer service expenses. Depreciation expense increased $7.0 million, or 2.4%, for the year ended December 31, 2011 as compared to the same period in 2010.The increase was primarily due to additional electrical and common utility capital expenditures placed into service, net of retirements. Conservation amortization increased $17.5 million, or 19.5%, for the year ended December 31, 2011 as compared to the same period in 2010.The increase was due to a higher authorized recovery of electric and natural gas conservation expenditures.Conservation amortization is a pass-through tariff item with no impact on earnings. Taxes other than income taxes increased $31.0 million, or 10.6%, for the year ended December 31, 2011 as compared to the same period in 2010.The increase was primarily due to an increase in revenue sensitive taxes due to an increase in retail sales. Other Income, Interest Expense and Income Tax Expense Other income increased $12.9 million, or 28.5%, for the year ended December 31, 2011 as compared to the same period in 2010.The increase is primarily due to income related to the equity component of AFUDC.AFUDC increased $21.1 million for the year ended December 31, 2011, reflecting an increase in the average construction work in progress balance in 2011 due primarily to construction of wind and hydroelectric generation construction projects.This increase was partially offset by decreases in regulatory interest of $5.4 million, PTC of $1.2 million and conservative incentive of $1.2 million. Interest expense decreased $19.4 million, or 8.8%, for the year ended December 31, 2011 as compared to the same period in 2010.Contributing to the decrease was a increase of $15.8 million in the debt component of AFUDC for the year ended December 31, 2011 which was included as construction expenditures and which was due to an increase in the average construction work in progress balance in 2011.Also contributing to the decrease is $3.2 million due to lower interest expense on the REC liability owed to customers. Income tax expense increased $78.0 million for the year ended December 31, 2011 as compared to the same period in 2010.The increase was primarily related to higher pre-tax income. 2010 compared to 2009 Other Operating Expenses Net unrealized (gain) loss on derivative instruments decreased by $168.2 million to a loss of $167.0 million in 2010, as compared to a gain of $(1.3) million in 2009.The loss was primarily due to the decline in wholesale energy prices during 2010 which resulted in unrealized losses on contracts for future deliveries of energy commodities which we record as derivative instruments.On July 1, 2009, PSE elected to de-designate its energy related derivative contracts previously designated as cash flow hedges.The contracts that were de-designated were physical electric supply contracts and natural gas swap contracts used to fix the price of natural gas for electric generation.For these contracts and for contracts initiated after such date, all mark-to-market accounting impacts are recognized through earnings.The amount previously recorded in accumulated OCI is transferred to earnings when the contracts settle or sooner, if management determines that the forecasted transaction is probable of not occurring.As a result, PSE will continue to experience the earnings impact of these reversals from OCI in future periods.Over the tenor of PSE’s outstanding derivative contracts, the forward wholesale prices of electricity and natural gas declined 21.0% and 27.0%, respectively, from December 31, 2009 to December 31, 2010. Merger and related costs associated with the merger with Puget Holdings incurred for the year ended December 31, 2010 decreased $23.9 million.These costs were due to one-time PSE employee compensation costs, expenses related to the termination of credit agreements, legal fees and deferred compensation liability increases triggered by the merger in 2009.Pursuant to the Washington Commission merger order commitments, PSE did not seek recovery of these costs in retail rates. Depreciation expense increased $23.2 million, or 8.6%, for the year ended December 31, 2010 as compared to the same period in 2009.This increase was primarily due to new additions of electric, natural gas and common plant which were placed into service in 2010 and the full year effect of plant placed in service throughout 2009. Amortization expense increased $8.1 million, or 12.8%, for the year ended December 31, 2010 as compared to the same period in 2009 due to the inclusion of Mint Farm and Wild Horse expansion operating and ownership costs in general rates effective April 8, 2010.PSE ceased deferral of these costs effective April 8, 2010.These increases were partially offset by a decrease in software amortization. Conservation amortization increased $23.6 million, or 35.6%, for the year ended December 31, 2010 as compared to the same period in 2009.The increase was due to a higher authorized recovery of electric and natural gas conservation expenditures.Conservation amortization is a pass-through tariff item with no impact on earnings. Taxes other than income taxes decreased $10.8 million, or 3.6%, for the year ended December 31, 2010 as compared to the same period in 2009.The decrease was primarily due to a decrease in revenue sensitive taxes due to lower retail sales which were partially offset by an increase in property taxes. Other Income, Interest Expense and Income Tax Expense Other income decreased $7.7 million, or 14.5%, for the year ended December 31, 2010 as compared to the same period in 2009.The decrease was primarily due to the carrying costs associated with the Mint Farm regulatory asset being included in general rates effective April 8, 2010.Prior to April 8, 2010, the Mint Farm regulatory asset was accruing interest income as authorized by the Washington Commission.Also contributing to the decrease was a $7.0 million decrease due to the Washington Commission AFUDC.These decreases were partially offset by an $8.5 million increase inAFUDC equity income. Interest expense increased $18.3 million, or 9.0%, for the year ended December 31, 2010 as compared to the same period in 2009.The increase was primarily due to a write off of a regulatory asset of deferred interest paid to the IRS of $6.9 million related to the Simplified Service Cost Method deduction from prior years which was disallowed in the Washington Commission general rate case order of April 2, 2010.Also impacting the increase was higher long-term debt outstanding and interest on regulatory liability associated with RECs. Income tax expense decreased $67.5 million or 99.8%, for the year ended December 31, 2010 as compared to the same period in 2009.The decrease was primarily related to lower pre-tax income. Puget Energy All the operations of Puget Energy are conducted through its subsidiary PSE.“Predecessor” refers to the operations of Puget Energy and PSE prior to the consummation of the merger on February 6, 2009.“Successor” refers to the operations of Puget Energy and PSE subsequent to the merger.Puget Energy accounted for the merger as a business combination and all its assets and liabilities were recorded at fair value as of the merger date with the remaining consideration recorded as goodwill.The fair values of assets are being amortized over their estimated useful lives in a manner that best reflects the economic benefits derived from such assets.Goodwill is not amortized, but is subject to impairment testing on an annual basis.Such adjustments to fair value and the allocation of purchase price between identifiable intangibles and goodwill will have an impact on Puget Energy’s expenses and profitability. Puget Energy’s net income for the years ended December 31, 2011, 2010 and 2009 was as follows: Successor Predecessor Benefit/(Expense) Year Ended December 31, 2011-2010 Percent February 6, 2009 – December 31, January 1, 2009 – February 5, 2010-2009 Percent (Dollars in Thousands) Change Combined Change PSE net income $ $ *
